18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 1 of
                                         52


  Morris D. Weiss
  Texas Bar No. 21110850
  Waller Lansden Dortch & Davis, LLP
  100 Congress Avenue, Suite 1800
  Austin, Texas 78701
  Tel. (512) 685-6400
  Fax (512) 685-6417
  morris.weiss@wallerlaw.com

  Tyler N. Layne (admitted pro hac vice)
  Courtney K. Stone (admitted pro hac vice)
  Texas Bar No. 24093208
  Waller Lansden Dortch & Davis, LLP
  511 Union Street, Suite 2700
  Nashville, Tennessee 37219
  Tel. (615) 244-6380
  Fax. (615) 244-6804
  tyler.layne@wallerlaw.com;
  courtney.stone@wallerlaw.com
  COUNSEL FOR THE DEBTORS

                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION
      IN RE:                                              §
                                                                          Case No. 18-60526-rbk
                                                          §
      LITTLE RIVER HEALTHCARE                             §
                                                                                  Chapter 11
      HOLDINGS, LLC, et al.                               §
                                                          §
             Debtors.1                                    §

      JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE
                  HOLDINGS, LLC AND ITS DEBTOR AFFILIATES

       THIS IS NOT A SOLICITATION OF AN ACCEPTANCE OR REJECTION OF THE
        PLAN. ACCEPTANCES OR REJECTIONS MAY NOT BE SOLICITED UNTIL A
         DISCLOSURE STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY
      COURT. THIS DRAFT PLAN HAS NOT BEEN APPROVED BY THE BANKRUPTCY
        COURT, NOR HAS THE BANKRUPTCY COURT APPROVED A DISCLOSURE
                      STATEMENT WITH RESPECT TO THE PLAN.

                                         DATED: November 28, 2018


  1
   The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
  number, as applicable, are: Compass Pointe Holdings, LLC (1142), Little River Healthcare Holdings, LLC (7956),
  Timberlands Healthcare, LLC (1890), King’s Daughters Pharmacy, LLC (7097), Rockdale Blackhawk, LLC (0791),
  Little River Healthcare - Physicians of King’s Daughters, LLC (5264), Cantera Way Ventures, LLC (7815), and
  Little River Healthcare Management, LLC (6688). The Debtors’ mailing address is 1700 Brazos Avenue, Rockdale,
  TX 76567.
  034414-81107/4817-6732-1466.7
  JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
  AND ITS DEBTOR AFFILIATES
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 2 of
                                         52


                                                   TABLE OF CONTENTS

                                                                                                                                    Page

  Article I DEFINITIONS ..................................................................................................................5

  Article II TREATMENT OF ADMINISTRATIVE CLAIMS ......................................................19
          2.1   Treatment ...............................................................................................................19
          2.2   Subsequent Administrative Claims Bar Date .........................................................20
          2.3   Professional Fee Claims .........................................................................................20
          2.4   Allowed Priority Tax Claims .................................................................................20
          2.5   U.S. Trustee Fees ...................................................................................................20
          2.6   DIP Obligations ......................................................................................................20

  Article III DESIGNATION OF CLASSES OF CLAIMS AND INTERESTS .............................21
          3.1    Introduction ............................................................................................................21
          3.2    Claims Against and Equity Interests in the Debtor ................................................21

  Article IV PROVISIONS FOR SATISFACTION OF CLAIMS AND INTERESTS ..................21
          4.1   Introduction ............................................................................................................21
          4.2   Treatment of Classified Claims and Equity Interests .............................................21
          4.3   Designation of Impaired and Unimpaired Classes .................................................23

  Article V ACCEPTANCE OR REJECTION OF THIS PLAN .....................................................23
          5.1  Classes Entitled to Vote .........................................................................................23
          5.2  Acceptance by Impaired Classes of Claims ...........................................................23
          5.3  Cramdown ..............................................................................................................23
          5.4  Elimination of Vacant Classes ...............................................................................23
          5.5  Presumed Acceptance of Non-Voting Classes .......................................................24

  Article VI MEANS FOR IMPLEMENTATION OF THIS PLAN ...............................................24
          6.1  Conditions Precedent to the Effective Date ...........................................................24
          6.2  Asset Purchase Transaction....................................................................................24
          6.3  Creation of the Liquidating Trusts .........................................................................25
          6.4  Transfer of Liquidating Trust 1 Assets ..................................................................25
          6.5  Transfer of Liquidating Trust 2 Assets ..................................................................25
          6.6  Conflicts Between Liquidating Trust Agreements and Plan ..................................25
          6.7  Plan is Motion to Transfer Liquidating Trust 1 Assets ..........................................25
          6.8  Plan is Motion to Transfer Liquidating Trust 2 Assets ..........................................26
          6.9  Issuance of Liquidating Trusts’ Interests ...............................................................26
          6.10 Termination of Directors, Officers, and/or Managers of the Debtors ....................27
          6.11 Amendment of Debtors’ Certificates and Agreements ..........................................27
          6.12 Abandonment of Non-Vesting Assets ....................................................................27
          6.13 Cancellation of Equity Interests .............................................................................27
          6.14 Authority ................................................................................................................27
          6.15 Preservation of Rights of Action ............................................................................28
  034414-81107/4817-6732-1466.7
  JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
  AND ITS DEBTOR AFFILIATES

                                                                      ii
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 3 of
                                         52


  Article VII THE LIQUIDATING TRUSTS AND THE LIQUIDATING TRUSTEES................28
          7.1   The Liquidating Trusts ...........................................................................................28
          7.2   Funding of Res of Trust .........................................................................................29
          7.3   Liquidating Trust Distributions ..............................................................................30
          7.4   The Liquidating Trustees .......................................................................................30
          7.5   Retention of Professionals......................................................................................31
          7.6   Compensation of the Liquidating Trustees ............................................................31
          7.7   Liquidating Trust Expenses....................................................................................31
          7.8   Liability; Indemnification ......................................................................................31
          7.9   Termination ............................................................................................................32

  Article VIII LIQUIDATING TRUST COMMITTEES .................................................................32
          8.1    Creation of Liquidating Trust Committees ............................................................32
          8.2    Procedures ..............................................................................................................33
          8.3    Function, Duties, and Responsibilities ...................................................................33
          8.4    Duration..................................................................................................................33
          8.5    Reimbursement of Costs and Expenses .................................................................33
          8.6    Liability; Indemnification ......................................................................................33

  Article IX PROVISIONS GOVERNING DISTRIBUTIONS GENERALLY ..............................34
          9.1   Means of Cash Payment .........................................................................................34
          9.2   Delivery of Distribution .........................................................................................34
          9.3   Fractional Dollars; De Minimis Distributions........................................................34
          9.4   Withholding and Reporting Requirements.............................................................34
          9.5   Setoffs ....................................................................................................................34
          9.6   Claims Paid by Third Parties..................................................................................34
          9.7   Claims Payable by Insurance Carriers ...................................................................35

  Article X RESERVES ADMINISTERED BY THE LIQUIDATING TRUSTS ..........................35
          10.1 Undeliverable Distribution Reserve .......................................................................35
          10.2 Distribution from Reserve ......................................................................................36

  Article XI PROCEDURES FOR RESOLVING DISPUTED, CONTINGENT, AND
               UNLIQUIDATED CLAIMS .................................................................................36
          11.1 Objection Deadline; Prosecution of Objections .....................................................36
          11.2 No Distributions Pending Allowance.....................................................................37

  Article XII TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
               LEASES .................................................................................................................37

  Article XIII EFFECTS OF CONFIRMATION .............................................................................37
          13.1 Discharge................................................................................................................37
          13.2 Legal Binding Effect ..............................................................................................37
          13.3 Release and Covenant Not to Sue ..........................................................................38
          13.4 Exculpation ............................................................................................................39
          13.5 Permanent Injunction .............................................................................................40
  034414-81107/4817-6732-1466.7
  JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
  AND ITS DEBTOR AFFILIATES

                                                                      iii
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 4 of
                                         52


            13.6      Releases by Holders of Claims ..............................................................................41
            13.7      Insurance ................................................................................................................42

  Article XIV RETENTION OF JURISDICTION...........................................................................43
          14.1 Retention ................................................................................................................43
          14.2 Rights of the Liquidating Trustees .........................................................................44

  Article XV MISCELLANEOUS PROVISIONS ...........................................................................44
          15.1 Revocation, Withdrawal or Non-Consummation ...................................................44
          15.2 Severability of Plan Provisions ..............................................................................45
          15.3 Exemption from Transfer Taxes and Recording Fees............................................45
          15.4 Expedited Tax Determination ................................................................................45
          15.5 Interest Accrual ......................................................................................................45
          15.6 Allocation of Plan Distributions between Principal and Interest ...........................45
          15.7 Rules of Interpretation; Computation of Time .......................................................46
          15.8 The Liquidating Trusts Are Not Successors ..........................................................46
          15.9 Dissolution of the Committee ................................................................................46
          15.10 Plan Documents .....................................................................................................46
          15.11 Reservation of Rights.............................................................................................46
          15.12 Further Assurances.................................................................................................47
          15.13 Successors and Assigns..........................................................................................47
          15.14 Governing Law ......................................................................................................47
          15.15 Notice of Effective Date ........................................................................................47
          15.16 Entire Agreement ...................................................................................................47
          15.17 Waiver of Stay .......................................................................................................47

  Article XVI MODIFICATION OF THIS PLAN...........................................................................47


  EXHIBIT A            Retained Causes of Action




  034414-81107/4817-6732-1466.7
  JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
  AND ITS DEBTOR AFFILIATES

                                                                       iv
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 5 of
                                         52


                   JOINT CHAPTER 11 PLAN OF LIQUIDATION OF
      LITTLE RIVER HEALTHCARE HOLDINGS, LLC AND ITS DEBTOR AFFILIATES

          Little River Healthcare Holdings, LLC, and its affiliated debtors and
  debtors-in-possession in the above-captioned chapter 11 Cases2 jointly propose this Joint
  Chapter 11 Plan of Liquidation of Little River Healthcare Holdings, LLC and its Debtor
  Affiliates dated November 28, 2018 pursuant to the provisions of chapter 11 of the Bankruptcy
  Code for the resolution and treatment of the Debtors’ outstanding Claims, Liens, and Equity
  Interests. Although proposed jointly for administrative purposes, the Plan constitutes a separate
  Plan for each Debtor for the resolution of outstanding Claims against and Equity Interests in each
  Debtor pursuant to the Bankruptcy Code. Each Debtor is a proponent of the Plan within the
  meaning of section 1129 of the Bankruptcy Code. The classifications of Claims and Equity
  Interests set forth in Article III of this Plan shall be deemed to apply separately with respect to
  each Plan proposed by each Debtor, as applicable. The Plan does not contemplate substantive
  consolidation of any of the Debtors. Reference is hereby made to the Disclosure Statement for
  the Joint Chapter 11 Plan of Liquidation of Little River Healthcare Holdings, LLC and its
  Debtor Affiliates for a discussion of, among other things, the history, business, properties, results
  of operations, and risk factors, a summary and analysis of this Plan, and related matters of the
  Debtors. All Holders of Claims, Liens, and Equity Interests are encouraged to read both this
  Plan and the Disclosure Statement before voting to accept or to reject this Plan. In the event of
  any inconsistencies between this Plan and the Disclosure Statement, the terms and provisions of
  this Plan shall control. Subject to approval of the Agent, the Debtors reserve the right to alter,
  amend, modify, revoke, or withdraw this Plan at any time prior to Confirmation of the Plan
  pursuant to the terms herein.

  ALL HOLDERS OF CLAIMS AND EQUITY INTERESTS WHO ARE ENTITLED TO VOTE
  ON THIS PLAN ARE ENCOURAGED TO READ THE PLAN AND THE DISCLOSURE
  STATEMENT IN THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE
  PLAN.

                                                      Article I

                                                  DEFINITIONS

          Except as expressly provided or unless the context otherwise requires, the terms set forth
  in this Article I shall have the following meanings when used in initially capitalized form in this
  Plan. Any term used in initially capitalized form in this Plan that is not defined herein but that is
  defined in the Bankruptcy Code shall have the meaning assigned to such term in the Bankruptcy
  Code. Such meanings shall be equally applicable to both the singular and plural forms of such
  terms.

          1.1    1933 Act means the Securities Act of 1933, as amended, and the rules and
  regulations as promulgated thereunder.


  2
           Capitalized terms not immediately defined herein shall have the meanings ascribed to them in Article I.
  034414-81107/4817-6732-1466.7
  JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
  AND ITS DEBTOR AFFILIATES

                                                           5
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 6 of
                                         52


        1.2     Administrative Claim means an unpaid Claim for payment of an administrative
  expense of the kind specified in Bankruptcy Code § 503(b) and entitled to priority pursuant to
  Bankruptcy Code § 507(a)(2), including Professional Fee Claims and U.S. Trustee Fees.

         1.3     Administrative Claims Bar Date Order means the Order Authorizing the
  Shortening of the Bar Date for the Filing of Administrative Expense Claims and Priority Claims
  [Docket No. 242].

          1.4     Ad Valorem Tax Claim means a Claim for taxes (together with any related
  interest, penalty, addition to tax or additional amount imposed by any Governmental Authority)
  which is assessed based upon the value of a Debtors’ property and which is secured by a
  statutory Lien upon that property, or the net proceeds from the sale of such property, to the
  extent of the value, as of the Effective Date (or such other date as is established by the
  Bankruptcy Court) of such Lien as determined by a Non-Appealable Order, or as otherwise
  agreed upon in writing by the Holder of such Claim and (a) the Debtors (if such agreement is
  effectuated prior to the Effective Date) with consent of the Agent;3 or (b) the applicable
  Liquidating Trustee (if such agreement is effectuated on or after the Effective Date).

           1.5    Agent means Monroe Capital Management Advisors, LLC, in its capacity as the
  Pre-Petition Agent for itself and the Pre-Petition Lenders, and as the Post-Petition Agent for
  itself and the Post-Petition Lenders.

          1.6     Allowed means, with reference to a Claim or any portion thereof: (a) a Claim
  against the Debtors, proof of which, if required, was Filed on or before the Bar Date (or with
  respect to an Administrative Claim, the Initial Administrative Claims Bar Date or Subsequent
  Administrative Claims Bar Date, as applicable), which is not a Disputed Claim; (b) if no Proof of
  Claim was so Filed, a Claim against the Debtors which has been or hereafter is listed by the
  Debtors in the Bankruptcy Schedules as liquidated in amount and not disputed or contingent and
  on account of which payment has not been made; or (c) a Claim allowed hereunder or by a
  Non-Appealable Order. An Allowed Claim does not include any Claim, or portion thereof,
  which is a Disallowed Claim or which has been subsequently withdrawn, disallowed, released, or
  waived by the Holder thereof or pursuant to a Non-Appealable Order. Unless otherwise
  specifically provided in this Plan, or by a Non-Appealable Order of the Bankruptcy Court or
  otherwise allowed under applicable bankruptcy law, an Allowed Claim shall not include any
  amount for punitive or exemplary damages, penalties, fines, post-petition interest, attorney’s fees
  or other costs.

           1.7       Allowed Amount means the amount of any Allowed Claim.

          1.8     Asset Purchase Transaction means a Purchaser’s acquisition from the Debtors,
  as Sellers, of any Purchased Assets, pursuant to the Plan and an applicable Purchase Agreement.

  3
           Unless expressly required otherwise hereunder, any determination, agreement, decision, consent, election,
           approval, acceptance, waiver, designation, authorization, or other similar circumstance or matter of the
           Agent or Lenders hereunder or related hereto, shall be in the Agent’s and Lenders’ sole and absolute
           discretion.
  034414-81107/4817-6732-1466.7
  JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
  AND ITS DEBTOR AFFILIATES

                                                          6
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 7 of
                                         52


          1.9    Avoidance Actions means any and all Causes of Action which a trustee, Debtors
  or other appropriate party in interest would be able to assert on behalf of the Estate under
  applicable state statutes or the avoidance provisions of chapter 5 of the Bankruptcy Code,
  including actions under one or more of the provisions of Bankruptcy Code §§ 506, 542 through
  551, and 553. For the avoidance of doubt, Avoidance Actions exclude any Claims against
  directors and officers and any insurance coverage of the Debtors for such Claims.

         1.10 Ballot means each of the ballot forms distributed with the Disclosure Statement to
  Holders of Impaired Claims entitled to vote on this Plan, in which the Holder is to indicate
  acceptance or rejection of this Plan in accordance with the voting instructions and to make any
  other elections or representations required pursuant to this Plan or the Disclosure Statement
  Order.

           1.11      Bankruptcy Code means title 11 of the United States Code, as amended.

          1.12 Bankruptcy Court means the United States Bankruptcy Court for the Western
  District of Texas, Waco Division.

          1.13 Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure, the
  Official Bankruptcy Forms, the Federal Rules of Civil Procedure, and the Local Rules of the
  United States District Court for the Western District of Texas, each as now in effect or as
  hereafter amended, to the extent applicable to this Case or proceedings therein, as the case may
  be.

         1.14 Bankruptcy Schedules means the schedules of assets and liabilities, lists of
  executory contracts and unexpired leases, statements of financial affairs, and related information
  Filed by the Debtors pursuant to Bankruptcy Code § 521 and Bankruptcy Rule 1007, as same
  may be amended, supplemented or modified from time to time.

           1.15 Bar Date means (i) with respect to a Claim of a non-governmental entity,
  November 1, 2018, (ii) with respect to a Claim of a governmental entity, January 20, 2019,
  (iii) with respect to a Claim for damages arising from the rejection of an executory contract or
  unexpired lease, thirty days after entry of an Order of the Bankruptcy Court approving the
  rejection of such executory contract or unexpired lease, (iv) the Initial Administrative Claims Bar
  Date; (v) the Subsequent Administrative Claims Bar Date; and (vi) such other date as the
  Bankruptcy Court may fix, or as otherwise established in this Plan.

          1.16 Business Day means any day, excluding Saturdays, Sundays or “legal holidays”
  (as referenced in Bankruptcy Rule 9006(a)), on which commercial banks are open for business in
  Waco, Texas.

          1.17 Case means (a) when used with reference to a particular Debtor, the case pending
  for that Debtor under chapter 11 of the Bankruptcy Court, and (b) when used with reference to
  all of the Debtors, the procedurally consolidated and jointly administered chapter 11 case
  assigned Case No. 18-60526-rbk, in the Bankruptcy Court as styled In re Little River Healthcare
  Holdings, LLC, et al.
  034414-81107/4817-6732-1466.7
  JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
  AND ITS DEBTOR AFFILIATES

                                                    7
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 8 of
                                         52


           1.18      Cash means legal tender of the United States of America or equivalents thereof.

          1.19 Causes of Action means any and all rights, Claims, causes of action, litigation,
  suits, proceedings, rights of setoff, rights of recoupment, complaints, defenses, counterclaims,
  cross-claims and affirmative defenses of any kind or character whatsoever whether known or
  unknown, asserted or unasserted, reduced to judgment or otherwise, liquidated or unliquidated,
  fixed or contingent, matured or unmatured, disputed or undisputed, secured or unsecured,
  assertable directly or derivatively, currently existing or hereafter arising, whether Scheduled or
  not Scheduled and whether arising under the Bankruptcy Code or other applicable law, in
  contract or in tort, in law, in equity or otherwise, based in whole or in part upon any act or
  omission or other event occurring, prior to the Petition Date or during the course of the Case, to
  and including the Effective Date, including, but not limited to, (a) Claims pursuant to
  Bankruptcy Code § 362, (b) Claims and defenses such as fraud, mistake, duress and usury,
  (c) Claims under Bankruptcy Code § 510(c), and (d) all Avoidance Actions.

           1.20      Claim means a claim as defined in Bankruptcy Code § 101(5).

         1.21 Claim Objection Deadline means the later of (a) 365 days after the Effective
  Date and (b) such other date as may be specifically fixed by an Order.

          1.22 Class means all of the Holders of Claims or Equity Interests with respect to the
  Debtors having characteristics substantially similar to the other Claims or Equity Interests with
  respect to the Debtors and which have been designated as a Class in this Plan.

          1.23 Collateral means any property or interest in property of the Debtors subject to a
  valid, enforceable Lien that secures the payment or performance of any Claim, which Lien is not
  subject to avoidance and is not otherwise invalid under the Bankruptcy Code or other applicable
  law.

         1.24 Committee means the official committee of unsecured Creditors in the Debtors’
  chapter 11 Cases.

         1.25 Confirmation means the entry of the Confirmation Order on the Bankruptcy
  Court’s docket.

         1.26 Confirmation Date means the date on which the Confirmation Order is entered
  on the Bankruptcy Court’s docket.

         1.27 Confirmation Hearing means the hearing or hearings before the Bankruptcy
  Court at which the Bankruptcy Court will consider the Confirmation of this Plan pursuant to
  Bankruptcy Code § 1128, as such hearings may be adjourned or continued from time to time.

         1.28 Confirmation Hearing Date means the date or dates on which the Confirmation
  Hearing is held.


  034414-81107/4817-6732-1466.7
  JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
  AND ITS DEBTOR AFFILIATES

                                                     8
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 9 of
                                         52


         1.29 Confirmation Order means the Order entered by the Bankruptcy Court
  confirming this Plan pursuant to Bankruptcy Code § 1129, as such Order may be amended,
  modified or supplemented.

         1.30 Credit Agreement means that certain credit agreement, dated as of March 31,
  2015, by and between the Debtors, the Agent, and the Lenders, as amended from time to time.

           1.31      Creditor means a Holder of a Claim.

         1.32 Debtors means, collectively, each of the debtors in the above-captioned chapter
  11 cases as a debtor and debtor-in-possession of its respective Estate.

         1.33 DIP Agreement means that certain Debtor-in-Possession Financing Amendment
  to Credit Agreement, dated as of August 7, 2018, as amended by the Amended and Restated
  Debtor-in-Possession Financing Amendment to Credit Agreement, dated as of September 4,
  2018, the Second Amended and Restated Debtor-in-Possession Financing Amendment to Credit
  Agreement, dated as of October 18, 2018, the Third Amended and Restated Debtor-in-
  Possession Financing Amendment to Credit Agreement dated as of [__], 2018, and as otherwise
  amended from time to time.

          1.34 DIP Facility means the post-petition loans and other extensions of credit from the
  Lenders in an amount not to exceed $22,000,000 of the Lenders’ Pre-Petition Claim becoming
  DIP Obligations, cumulative of and including any amounts advanced on an interim basis, plus
  the amounts advanced on a final basis, subject to the limitations on advances of new funds set
  forth in the Final DIP Order, and including, without limitation, principal, other extensions of
  credit and financial accommodations, interest, fees, expenses, and other costs of the Post-Petition
  Agent and the Post-Petition Lenders in the Cases, in accordance with the terms and conditions
  set forth in the Final DIP Order, the Credit Agreement, the DIP Agreement, the DIP Facility
  Documents, the other Loan Documents (as defined in the Credit Agreement), and all other
  related agreements and documents collectively, and as amended from time to time.

          1.35 DIP Facility Documents means the DIP Facility and Loan Documents (as
  defined in the Credit Agreement), and all other related agreements and documents creating,
  evidencing, or securing indebtedness or obligations of any of the Debtors to the Post-Petition
  Agent and the Post-Petition Lenders on account of the DIP Facility or granting or perfecting
  Liens or security interests by any of the Debtors in favor of and for the benefit of the Post-
  Petition Agent, for itself and for and on behalf of the Post-Petition Lenders, on account of the
  DIP Facility, as same now exists or may hereafter be amended, modified, supplemented, ratified,
  assumed, extended, renewed, restated, or replaced, and any and all of the agreements and
  documents currently executed or to be executed in connection therewith or related thereto, by
  and among any of the Debtors and the Post-Petition Agent, and the Post-Petition Lenders.

          1.36 DIP Obligations means all obligations and indebtedness of the Post-Petition
  Agent and the Post-Petition Lenders under the DIP Facility pursuant to the terms of the DIP
  Facility Documents.

  034414-81107/4817-6732-1466.7
  JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
  AND ITS DEBTOR AFFILIATES

                                                   9
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 10
                                       of 52


        1.37 Disallowed Claim means a Claim, or any portion thereof, that (a) has been
 disallowed by a Non-Appealable Order, (b) is Scheduled at zero or as contingent, disputed, or
 unliquidated and as to which no Proof of Claim or request for payment has been Filed or deemed
 timely Filed by the applicable Bar Date, or (c) is not Scheduled and as to which no Proof of
 Claim or request for payment has been Filed or deemed timely Filed by the applicable Bar Date.

         1.38 Disclosure Statement means the Disclosure Statement for the Joint Chapter 11
 Plan of Liquidation of Little River Healthcare Holdings, LLC and its Debtor Affiliates dated
 November 28, 2018 as the same may be amended, modified or supplemented from time to time,
 including all exhibits and schedules thereto, as approved by the Bankruptcy Court pursuant to
 section 1125(b) of the Bankruptcy Code.

        1.39 Disclosure Statement Order means the Order Approving Disclosure Statement
 For the Joint Chapter 11 Plan of Reorganization of Little River Healthcare Holdings, LLC and
 its Debtor Affiliates [Docket No. __].

        1.40 Disputed Claim means a Claim, or any portion thereof, that is set forth in a Filed
 Proof of Claim: (a) that (i) has not been Scheduled, or (ii) has been Scheduled at zero or as
 contingent, unliquidated or disputed, (b) that differs in nature, amount or priority from the
 Bankruptcy Schedules, or (c) that is the subject of an objection Filed by the Debtors or the
 Liquidating Trustee (as applicable) and such objection has not been withdrawn or overruled by a
 Non-Appealable Order; provided, however, that with respect to an Administrative Claim,
 “Disputed Claim” means an Administrative Claim that has not been paid, that has not been
 Allowed by Non-Appealable Order or that is a Disallowed Claim.

        1.41 Distribution means the payment of Cash or Liquidating Trust Interests to the
 Holders of Allowed Claims pursuant to this Plan.

         1.42 Effective Date means the later of (a) the first Business Day on which all
 conditions precedent to the effectiveness of this Plan have been satisfied or waived as provided
 in Section 6.1 of this Plan, and (b) such other date determined by the Debtors with the consent of
 the Agent.

         1.43 Equity Interest means an existing membership, stock, limited partnership, and/or
 equity interest in the Debtors or equity security (within the meaning of Bankruptcy Code
 §101(16)), in the Debtors, including, without limitation, all issued, unissued, authorized or
 outstanding shares of stock, limited partnership, or other equity interests (including common and
 preferred) of the Debtors, together with any warrants, options, other derivative securities,
 convertible securities, liquidating preferred securities or contractual rights to purchase or acquire
 any such membership or equity interests at any time and all rights arising with respect thereto.

      1.44 Estate means the estate created by Bankruptcy Code § 541 upon the
 commencement of the Case.

       1.45 Excluded Parties means Cody Wilson, Jeff Madison, Kevin Owens, Ryan
 Downton, Peggy Borgfeld, and Effective Healthcare Holdings.
 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                  10
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 11
                                       of 52


        1.46 Exculpated Party means each of the following in its capacity as such: (a) the
 Debtors; (b) the Agent; (c) the Lenders; (d) the Committee; and (e) with respect to each of the
 foregoing entities in clauses (a) through (d), such entity's current and former subsidiaries,
 predecessors, successors, assigns, heirs, agents, equity holders, principals, officers, directors,
 managers, principals, members, employees, agents, financial advisors, attorneys, accountants,
 investment bankers, consultants, representatives, and other professionals; and their current and
 former affiliates' subsidiaries, officers, directors, managers, principals, members, employees,
 agents, financial advisors, attorneys, accountants, investment bankers, consultants,
 representatives, and other professionals; provided, however, that no Excluded Party shall be an
 Exculpated Party.

        1.47 Face Amount means (a) when used in reference to a Disputed Claim or
 Disallowed Claim, the full stated amount claimed by the Holder of such Claim in any Proof of
 Claim timely Filed or otherwise deemed timely Filed by a Non-Appealable Order or other
 applicable bankruptcy law and (b) when used in reference to an Allowed Claim, the Allowed
 Amount of such Claim.

        1.48 Fee Application means an application to the Bankruptcy Court for allowance of a
 Professional Fee Claim pursuant to Bankruptcy Code § 330 and Bankruptcy Rule 2016(a).

          1.49      Filed means filed with the clerk of the Bankruptcy Court.

        1.50 Final DIP Order means the Final Order (I) Authorizing Debtors to (A) Use Cash
 Collateral on a Limited Basis and (B) Obtain Post-Petition Financing on a Secured,
 Superpriority Basis, (II) Granting Adequate Protection, (III) Modifying the Automatic Stay, and
 (IV) Granting Related Relief [Docket No. 346] as such Order may be subsequently amended with
 the consent of the Agent.

         1.51 Free and Clear means free and clear of all Liens, Claims, Causes of Action,
 encumbrances, interests, pledges, security interests, rights of setoff, restrictions or limitation on
 use, successor liabilities, conditions, rights of first refusal, options to purchase, obligations to
 allow participation, agreements or rights, rights asserted in litigation matters, rights asserted in
 adversary proceedings in this Case, competing rights of possession, obligations to lend, matters
 filed of record that relate to, evidence or secure an obligation of the Debtors’ or the Estate,
 including U.S. Trustee Fees on account of post-Effective Date transfers of Liquidating Trust 1
 Distributions and Liquidating Trust 2 Distributions, and all expenses, and charges, of any type
 under, among other things, any document, instrument, agreement, affidavit, matter filed of
 record, cause, or state or federal law, whether known or unknown, legal or equitable, and all
 Liens, rights of offset, replacement Liens, adequate protection Liens, charges, obligations, or
 claims granted, Allowed or directed in any Order, except any Permitted Liens.

        1.52 General Account means one or more general accounts (A) into which shall be
 deposited all funds not required or permitted to be deposited into any other account or reserve
 described in or contemplated by the Liquidating Trust Agreement, and (B) from which shall be
 made all Distributions to Liquidating Trust Beneficiaries and Holders of Allowed Claims.

 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                    11
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 12
                                       of 52


        1.53 General Unsecured Claim means a Claim that is not a Priority Tax Claim,
 Administrative Claim, Ad Valorem Tax Claim, Other Priority Claim, Lender Secured Claim,
 Other Secured Claim or Subordinated Claim.

         1.54 Governmental Authority means any transnational, domestic or foreign federal,
 state or local, governmental unit, authority, department, court, agency or official, including any
 political subdivision thereof, or any tribal authority.

          1.55      Holder means the beneficial holder of any Claim or Equity Interest.

        1.56 Impaired means, when used with reference to a Claim or Equity Interest, a Claim
 or Equity Interest that is impaired within the meaning of Bankruptcy Code § 1124.

         1.57 Initial Administrative Claims Bar Date means the date set by the Court
 pursuant to the Administrative Claims Bar Date Order as the last date for filing applications for
 allowance of certain Administrative Claims incurred during the period before October 16, 2018
 that are in an amount in excess of $25,000, which date is November 9, 2018.

        1.58        Intercompany Claim means any Claim held by a Debtor against any other
 Debtor.

        1.59 Lender Secured Claim means, collectively, the Lenders’ Pre-Petition Claim,
 together with the DIP Obligations.

          1.60      Lenders means the Pre-Petition Lenders together with the Post-Petition Lenders.

         1.61 Lenders’ Pre-Petition Claim means the remaining amount as of the Effective
 Date of the aggregate amount equal to at least $40,700,000.00 of unpaid principal as of the
 Petition Date, plus any and all unpaid interest, fees, costs, expenses, charges, Royalty Fees (as
 defined in the Credit Agreement), Closing Fees (as defined in the Credit Agreement), and other
 unpaid Claims, debts or obligations of the Debtors to the Pre-Petition Agent and the Pre-Petition
 Lenders that have accrued as of the Petition Date under the Pre-Petition Claim Documents and
 applicable law together with all post-Petition Date interest, fees, costs, and charges Allowed to
 the Pre-Petition Agent and the Pre-Petition Lenders on such Claim pursuant to Bankruptcy Code
 § 506(b).

        1.62 Lien means, with respect to any property or asset, any mortgage, lien, interest
 pledge, charge, security interest, encumbrance, mechanic’s lien, materialman’s lien, statutory
 lien or right, and other consensual or non-consensual lien, whenever granted and including,
 without limitation, those charges or interests in property within the meaning of “lien” under
 Bankruptcy Code § 101(37).

        1.63 Liquidating Trust 1 means the liquidating trust created under this Plan and the
 Liquidating Trust 1 Agreement containing Liquidating Trust 1 Property.


 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                   12
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 13
                                       of 52


         1.64 Liquidating Trust 1 Agreement means an agreement establishing Liquidating
 Trust 1 to be executed by the Debtors and the Liquidating Trustee, in substantially the form Filed
 in the Plan Supplement.

         1.65 Liquidating Trust 1 Committee means the committee established upon the
 Effective Date, to monitor and supervise Liquidating Trustee 1’s administration of Liquidating
 Trust 1 and to take such other actions as are set forth in this Plan, the Liquidating Trust 1
 Agreement, and the Confirmation Order or as may be approved by the Bankruptcy Court.

         1.66 Liquidating Trust 1 Distributions means all proceeds from the disposition and
 liquidation of the Liquidating Trust 1 Property.

        1.67 Liquidating Trust 1 Interest means any Series A Liquidating Trust 1 Interest or
 any Series B Liquidating Trust 1 Interest.

        1.68 Liquidating Trust 1 Property means the Payor Claims and the Avoidance
 Actions, including the Debtors’ attorney-client privilege with respect to the Payor Claims and
 Avoidance Actions, and excluding all Non-Vesting Assets.

         1.69 Liquidating Trust 1 Waterfall means, subject to all conditions and other terms
 contained herein, only the Net Payor Proceeds and only the Net Avoidance Actions Proceeds
 received by Liquidating Trust 1 that shall be distributed as follows: (a) first, full payment of
 allowed fees and expenses of Liquidating Trustee 1; (b) second, full payment of the Liquidating
 Trust Loan, including all fees and interest associated therewith and an amount to Agent equal to
 any and all amounts of insurance paid in connection with the recovery of Net Payor Proceeds or
 Net Avoidance Actions Proceeds; (c) third, full payment of the total “new-money” advances
 extended to the Debtors under the DIP Facility during the Cases, including all fees and interest
 associated therewith; (d) fourth, following full payment of the amounts in subsections (a)
 through (c), up to $50,000,001.00 shall be divided as follows: (i) 95% to the Series A
 Liquidating Trust 1 Beneficiaries, and (ii) 5% to the Series B Liquidating Trust 1 Beneficiaries
 (if any); (e) fifth, following full payment of the amounts in subsections (a) through (d) above,
 from and above $50,000,001.00 shall be divided as follows: (i) 92.5% to the Series A
 Liquidating Trust 1 Beneficiaries, and (ii) 7.5% to the Series B Liquidating Trust 1 Beneficiaries
 (if any).

        1.70 Liquidating Trust 2 means the liquidating trust created under this Plan and the
 Liquidating Trust 2 Agreement containing Liquidating Trust 2 Property.

         1.71 Liquidating Trust 2 Agreement means an agreement establishing Liquidating
 Trust 2 to be executed by the Debtors and Liquidating Trustee 2, in substantially the form Filed
 in the Plan Supplement.

         1.72 Liquidating Trust 2 Committee means the committee established upon the
 Effective Date, to monitor and supervise Liquidating Trustee 2’s administration of Liquidating
 Trust 2 and to take such other actions as are set forth in this Plan, the Liquidating Trust 2
 Agreement, and the Confirmation Order or as may be approved by the Bankruptcy Court.
 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                13
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 14
                                       of 52


         1.73 Liquidating Trust 2 Distributions means all proceeds from the disposition and
 liquidation of the Liquidating Trust 2 Property.

         1.74 Liquidating Trust 2 Property means all assets of the Debtors’ Estates, other
 than only the Payor Claims and Avoidance Actions, including the Debtors’ attorney-client
 privilege with respect to such assets, and excluding all Non-Vesting Assets.

        1.75 Liquidating Trust Agreements means the Liquidating Trust 1 Agreement and
 the Liquidating Trust 2 Agreement.

        1.76 Liquidating Trust Assets means the Liquidating Trust 1 Property and the
 Liquidating Trust 2 Property.

          1.77      Liquidating Trust Beneficiary means any Holder of a Liquidating Trust Interest.

        1.78 Liquidating Trust Committees means both Liquidating Trust 1 Committee and
 Liquidating Trust 2 Committee.

        1.79 Liquidating Trust Distributions means any Liquidating Trust 1 Distributions
 and any Liquidating Trust 2 Distributions.

        1.80 Liquidating Trust Interest means any Liquidating Trust 1 Interest or any Series
 A Liquidating Trust 2 Interest.

         1.81 Liquidating Trust Loan means the financing extended by the Agent or any other
 entity as may be determined by the Agent to the Liquidating Trusts on terms and conditions
 acceptable to the Agent, on behalf of itself and the Lenders, in a maximum amount to be
 disclosed in the Plan Supplement, for the sole purpose of funding the Liquidating Trusts’
 reasonable and necessary costs and expenses to meet their obligations under this Plan and
 liquidate Liquidating Trust Assets, and distribute the Net Proceeds therefrom, including the Net
 Payor Proceeds and Net Avoidance Actions Proceeds. The Liquidating Trust Loan shall be
 repaid first from the Net Payor Proceeds and Net Avoidance Actions Proceeds unless otherwise
 directed by Lenders in writing. The Agent shall have the first option to fund the Liquidating
 Trust Loan at an interest rate of 18%, plus a 3% fee payable at the initial funding of the
 Liquidating Trust Loan.

        1.82 Liquidating Trust Property means any Liquidating Trust 1 Property or any
 Liquidating Trust 2 Property.

          1.83      Liquidating Trustee means Liquidating Trustee 1 or Liquidating Trustee 2.

          1.84      Liquidating Trustee 1 means the trustee of Liquidating Trust 1.

          1.85      Liquidating Trustee 2 means the trustee of Liquidating Trust 2.

          1.86      Liquidating Trusts means both Liquidating Trust 1 and Liquidating Trust 2.

 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                   14
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 15
                                       of 52


        1.87 Net Avoidance Actions Proceeds means all Cash proceeds received on account
 of the Avoidance Actions, whether from a judgment, settlement, insurance proceeds, or
 otherwise, net of fees and expenses incurred in connection therewith.

        1.88 Net Payor Proceeds means all Cash proceeds received on account of the Payor
 Claims, whether from a judgment, settlement, insurance proceeds, or otherwise, net of fees and
 expenses incurred in connection therewith.

         1.89 Net Proceeds means available Cash from the income from and the proceeds of
 the sale or other disposition of the applicable Liquidating Trust Assets (a) following the payment
 of (i) fees and expenses of the applicable Liquidating Trustee and the applicable Liquidating
 Trust Committee in connection with the administration of the Liquidating Trust, (ii) normal
 expenses of administration of the applicable Liquidating Trust Assets (including the
 establishment of such reserves as the applicable Liquidating Trustee deems appropriate and are
 approved by the applicable Liquidating Trust Committee) and the payments permitted by the
 Plan and the applicable Liquidating Trust Agreement, (iii) normal and customary expenses
 associated with the disposition, transfer, sale, and liquidation of the applicable Liquidating Trust
 Assets, (iv) all taxes, fees, levies, assessments, or other governmental charges incurred by the
 applicable Liquidating Trust; minus (b) amounts held in the Undeliverable Distribution Reserve.

         1.90 Non-Appealable Order means an Order entered by the Bankruptcy Court or
 other court of competent jurisdiction on its docket as to which (a) the time to appeal, petition for
 certiorari, or move for reargument, new trial or rehearing has expired and as to which no appeal,
 petition for certiorari, or other proceedings for reargument, new trial or rehearing shall then be
 pending; or (b) in the event that any appeal, writ of certiorari, reargument, new trial or rehearing
 thereof has been sought, such Order shall have been affirmed by the highest court to which such
 Order was appealed, or certiorari has been denied, or from which reargument, new trial or
 rehearing was sought, and the time to take any further appeal, petition for certiorari or move for
 reargument, new trial or rehearing shall have expired; provided, however, that no Order shall fail
 to be a Non-Appealable Order solely because of the possibility that a motion pursuant to Rule 60
 of the Federal Rules of Civil Procedure or a similar rule under the Federal Rules of Bankruptcy
 Procedure may be Filed with respect to such Order.

        1.91 Non-Vesting Asset means (i) any property of any Debtor’s Estate that is
 abandoned under section 554 of the Bankruptcy Code prior to the Effective Date with the
 consent of the Agent; (ii) all of the Debtors’ Equity Interests in any of the other Debtors; and (iii)
 any asset, right, arrangement, non-executory contract, or other property that is listed in the Plan
 Supplement as a Non-Vesting Asset with the consent of the Agent.

          1.92      Order means an order of the Bankruptcy Court.

       1.93 Other Priority Claim means a Claim that is entitled to priority under Bankruptcy
 Code §§ 507(a)(4)-(7), (9)-(10).

        1.94 Other Secured Claim means a Secured Claim that is not an Ad Valorem Tax
 Claim or Lender Secured Claim.
 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                  15
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 16
                                       of 52


         1.95 Payor Claim means all of the Debtors’ Claims, rights, and remedies against Blue
 Cross and Blue Shield of Texas and any other insurance payors that relate to Claims incurred
 prior to January 1, 2018, as applicable, and for avoidance of doubt, excluding any Claims on
 account of accounts receivables or other Claims not based on Claims for breach of contract or
 course of dealing, commission of tort, or other improper or unlawful acts or actions by such
 insurance payors.

          1.96      Permitted Liens means any Lien on account of an Allowed Ad Valorem Tax
 Claim.

         1.97 Person means any person, entity or Governmental Authority of any nature
 whatsoever, specifically including an individual, firm, company, corporation, partnership, trust,
 joint venture, association, joint stock company, limited liability company, estate, unincorporated
 organization or other entity or organization.

         1.98 Petition Date means July 24, 2018, the date on which the Debtors commenced
 their Cases in the Bankruptcy Court.

       1.99 Plan means this Joint Chapter 11 Plan of Liquidation of Little River Healthcare
 Holdings, LLC and its Debtor Affiliates, dated November 28, 2018, together with any
 supplements, amendments, or modifications thereto.

         1.100 Plan Documents means all documents, forms, lists, and agreements contemplated
 under this Plan to effectuate the terms and conditions hereof, including any Purchase Agreements
 and director, officer or manager board agreements and indemnification agreements, all of which
 shall be acceptable to the Agent.

         1.101 Plan Supplement means the compilation of documents and forms of documents,
 schedules and exhibits to the Plan, including the Liquidating Trust Agreements and any Purchase
 Agreements, which shall in each case be in form and substance acceptable to the Debtors subject
 to the consent of the Agent, to be Filed with the Bankruptcy Court not later than ten (10) days
 prior to the Confirmation Hearing Date or such later date as may be approved by the Bankruptcy
 Court, as they may be altered, amended, modified or supplemented from time to time.

        1.102 Post-Petition Agent means Monroe Capital Management Advisors, LLC, as
 administrative agent for the Post-Petition Lenders.

        1.103 Post-Petition Lenders means the Pre-Petition Lenders and certain affiliates of the
 Pre-Petition Lenders including but not limited to Monroe Private Credit Fund A, LP.

        1.104 Pre-Petition Agent means Monroe Capital Management Advisors, LLC, in its
 capacity as administrative agent for itself and the other Pre-Petition Lenders.

        1.105 Pre-Petition Lenders means the Monroe Capital Management Advisors, LLC,
 and the other pre-petition lenders under the Credit Agreement.

 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                16
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 17
                                       of 52


        1.106 Priority Tax Claim means a Claim that is entitled to priority under Bankruptcy
 Code § 507(a)(8).

        1.107 Pro Rata means the proportion that the amount of an Allowed Claim in a Class
 bears to the aggregate amount of all Claims in that Class, including Disputed Claims but
 excluding Disallowed Claims. For purposes of this calculation, the amount of a Disputed Claim
 will equal the lesser of (a) its Face Amount, and (b) the amount estimated as allowable by the
 Bankruptcy Court.

       1.108 Professional means any Person employed in the Case pursuant to Bankruptcy
 Code §§ 327, 363, or 1103.

         1.109 Professional Fee Claim means an Administrative Claim of a Professional for
 compensation for services rendered and/or reimbursement of costs and expenses incurred on and
 after the Petition Date and prior to the Effective Date.

       1.110 Proof of Claim means a written statement setting forth a Creditor’s Claim and
 conforming substantially to the appropriate official form.

         1.111 Purchase Agreement means any purchase and sale agreement by and among the
 Debtors or any Debtor, as Sellers or Seller (as applicable), and any Purchaser or Purchasers,
 including all schedules, exhibits, instruments, and other documents to be delivered pursuant
 thereto or in connection therewith, all of which shall be in form and substance acceptable to the
 Agent.

        1.112 Purchased Assets means the particular assets of the Debtors to be acquired by a
 Purchaser pursuant to a Purchase Agreement.

        1.113 Purchaser means a purchaser of any Purchased Assets of the Debtors pursuant to
 any Purchase Agreement.

         1.114 Released Party means each of the following in its capacity as such: (a) the
 Agent; (b) the Lenders; (c) the Committee; (d) the Liquidating Trusts, (e) the Liquidating
 Trustees and (f) with respect to the Debtors and each of the foregoing entities in clauses (a)
 through (e), such entity's current and former subsidiaries, predecessors, successors, assigns,
 heirs, agents, equity holders, principals, officers, directors, managers, principals, members,
 employees, agents, financial advisors, attorneys, accountants, investment bankers, consultants,
 representatives, and other professionals; and their current and former affiliates' subsidiaries,
 officers, directors, managers, principals, members, employees, agents, financial advisors,
 attorneys, accountants, investment bankers, consultants, representatives, and other professionals;
 provided, however, that no Excluded Party shall be an Released Party.

         1.115 Releasing Party means each of the following in its capacity as such: (a) the
 Debtors; (b) the Agent; (c) the Lenders; (d) the Committee; (e) the Liquidating Trusts, (f) the
 Liquidating Trustees, and (g) with respect to each of the foregoing entities in clauses (a) through
 (f), such entity's current and former subsidiaries, predecessors, successors, assigns, heirs, agents,
 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                  17
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 18
                                       of 52


 equity holders, principals, officers, directors, managers, principals, members, employees, agents,
 financial advisors, attorneys, accountants, investment bankers, consultants, representatives, and
 other professionals; and their current and former affiliates' subsidiaries, officers, directors,
 managers, principals, members, employees, agents, financial advisors, attorneys, accountants,
 investment bankers, consultants, representatives, and other professionals.

       1.116 Scheduled means, with respect to any Claim or Equity Interest, the status and
 amount, if any, of such Claim or Equity Interest as set forth in the Bankruptcy Schedules.

          1.117 Secured Claim means (a) any Claim or portion thereof that is reflected in the
 Bankruptcy Schedules or a Proof of Claim as secured, or any Claim or portion thereof that is
 secured by a Lien granted by Order of the Bankruptcy Court for adequate protection, which is
 secured by a valid, perfected, and unavoidable security interest in, or Lien upon, any Collateral
 (or the net proceeds from the sale of such Collateral) in which the Debtors have an interest, to the
 extent of the value (net of any senior Lien or senior security interest) of such security interest or
 Lien as determined by a Non-Appealable Order pursuant to Bankruptcy Code § 506 or as
 otherwise agreed upon in writing by the Holder of such Claim and (i) the Debtors (if such
 agreement is effectuated prior to the Effective Date) subject to the consent of the Agent, or
 (ii) either of the Liquidating Trustees (if such agreement is effectuated on or after the Effective
 Date) subject to the consent of the Agent; or (b) a Setoff Claim.

        1.118 Seller means a Debtor that is party to a Purchase Agreement as a seller of any
 Purchased Assets of the Debtors.

        1.119 Series A Liquidating Trust 1 Beneficiary means the Holder of a Series A
 Liquidating Trust 1 Interest.

         1.120 Series A Liquidating Trust 1 Interest means a beneficial interest in Liquidating
 Trust 1 issued to the Agent and the Lenders.

        1.121 Series A Liquidating Trust 2 Beneficiary means the Holder of a Series A
 Liquidating Trust 2 Interest.

         1.122 Series A Liquidating Trust 2 Interest means a beneficial interest in Liquidating
 Trust 2 issued to the Agent and the Lenders.

         1.123 Series A Liquidating Trust Interest means any Series A Liquidating Trust 1
 Interest or any Series A Liquidating Trust 2 Interest.

        1.124 Series B Liquidating Trust 1 Beneficiary means the Holder of a Series B
 Liquidating Trust 1 Interest, if any.

         1.125 Series B Liquidating Trust 1 Interest means a beneficial interest in Liquidating
 Trust 1 issued to the Holder of a General Unsecured Claim, if any.


 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                  18
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 19
                                       of 52


         1.126 Setoff Claim means a Claim of a Holder that has a valid right of setoff with
 respect to such Claim which right is enforceable under Bankruptcy Code § 553 as determined by
 a Non-Appealable Order or as otherwise agreed in writing by the Holder of such Claim and
 (a) the Debtors (if such agreement is effectuated prior to the Effective Date) subject to the
 consent of the Agent, or (b) the Liquidating Trustee (if such agreement is effectuated on or after
 the Effective Date) subject to the consent of the Agent, to the extent of the amount subject to
 such right of setoff.

         1.127 Subordinated Claim means any Claim (a) arising from rescission of a purchase
 or sale of a security of the Debtors or of an affiliate of the Debtors, (b) for damages arising from
 the purchase or sale of such a security, (c) for reimbursement or contribution Allowed under
 Bankruptcy Code § 502 on account of a Claim described in (a) or (b) above, (d) otherwise
 subordinated pursuant to Bankruptcy Code § 510, (e) subordinated by Non-Appealable Order, or
 (f) based on fines, penalties, forfeiture or for multiple, exemplary, or punitive damages.

        1.128 Subsequent Administrative Claims Bar Date means, with respect to (a)
 Administrative Claims arising after October 15, 2018 but on or before the Effective Date, (b)
 Administrative Claims arising on or before October 15, 2018 which are less than $25,000 in the
 aggregate, and (c) Professional Fee Claims, the date that is thirty (30) days after the Effective
 Date which is the last date by which any Persons must have Filed an application for allowance of
 Administrative Claims against any Debtor or be forever barred from asserting such Claims.

         1.129 Undeliverable or Unclaimed Distribution means a Distribution by the
 Liquidating Trustee pursuant to this Plan that is either (a) attributable to a Holder of an Allowed
 Claim in Classes 1-7 that has failed to prepare, execute and return to the Liquidating Trustee an
 Internal Revenue Service Form W-9 if so requested by the Liquidating Trustee, or (b) returned to
 the Liquidating Trustee as undeliverable or otherwise unclaimed.

        1.130 Undeliverable Distribution Reserve means (i) a segregated account established
 by the Liquidating Trustee, or (ii) a book entry account, in the sole discretion of the Liquidating
 Trustee, established in accordance with Section 10.1 of this Plan.

        1.131 Unimpaired means, when used with reference to a Claim or Equity Interest, a
 Claim or Equity Interest that is not Impaired.

          1.132 U.S. Trustee Fees means fees payable pursuant to 28 U.S.C. § 1930.

                                             Article II

                            TREATMENT OF ADMINISTRATIVE CLAIMS

        2.1     Treatment. Except as otherwise provided herein, the Holder of an Allowed
 Administrative Claim, in full satisfaction, settlement, release and discharge of, and in exchange
 for such Claim, shall (a) be paid by the Liquidating Trustee 1 from either the Liquidating Trust 1
 Property or the proceeds of the Liquidating Trust Loan, as determined by a majority vote of the
 Liquidating Trust 1 Committee and as set forth in Section 9.1 of this Plan, in the Allowed
 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                 19
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 20
                                       of 52


 Amount in one Cash payment on the later of (i) the Effective Date (or as soon as reasonably
 practicable thereafter) or (ii) fifteen Business Days following the date such Claim is Allowed by
 Non-Appealable Order, or (b) receive such other less favorable treatment as may be agreed upon
 in writing by the Liquidating Trustee 1 and such Holder.

         2.2   Subsequent Administrative Claims Bar Date. The Confirmation Order shall
 set the Subsequent Administrative Claims Bar Date as the date that is thirty (30) days after the
 Effective Date, which is the last date by which any Persons must have Filed an application for
 allowance of (a) Administrative Claims arising after October 15, 2018 but on or before the
 Effective Date, (b) Administrative Claims arising on or before October 15, 2018 which are less
 than $25,000 in the aggregate, and (c) Professional Fee Claims.

         2.3    Professional Fee Claims. Each Professional whose retention with respect to the
 Debtors’ Cases has been approved by the Bankruptcy Court, who is required by the terms of
 their engagement to file Fee Applications, and who holds or asserts an Administrative Claim that
 is a Professional Fee Claim shall be required to File with the Bankruptcy Court, and to serve on
 all parties required to receive notice, a final Fee Application on or before the Subsequent
 Administrative Claims Bar Date. The failure to timely File the Fee Application shall result in the
 Professional Fee Claim being forever barred and discharged. A Professional Fee Claim with
 respect to which a Fee Application has been properly and timely Filed pursuant to this
 Section 2.3 of this Plan shall be treated and paid as an Administrative Claim only to the extent
 Allowed by Non-Appealable Order. No Professional Fee Claims shall be Allowed on account of
 any services rendered by a Professional whose retention with respect to this Case has not been
 approved by the Bankruptcy Court.

         2.4     Allowed Priority Tax Claims. Each Holder of an Allowed Priority Tax Claim
 will receive on account of such Allowed Priority Tax Claim regular installment payments of
 Cash (i) of a total value, as of the Effective Date, equal to the Allowed Amount of the Allowed
 Priority Tax Claim, and (ii) over a period ending not later than five years after the Petition Date,
 unless such Holder of an Allowed Priority Tax Claim elects in writing to receive the treatment of
 a Class 5 General Unsecured Creditor.

         2.5     U.S. Trustee Fees. All unpaid U.S. Trustee Fees shall be paid in Cash in full by
 the Liquidating Trustee 1 on and after the Effective Date (or as soon as reasonably practicable
 after such fees become due) from Liquidating Trust 1 Property or the proceeds of the Liquidating
 Trust Loan, as determined by a majority vote of the Liquidating Trust 1 Committee and as set
 forth in Section 9.1 of this Plan.

         2.6    DIP Obligations. The Agent and the Post-Petition Lenders shall receive on the
 Effective Date, Pro Rata with their recovery on account of the Lender Secured Claims, the Pro
 Rata share of all Series A Liquidating Trust Interests as set forth in their treatment in Class 3 in
 exchange for the DIP Obligations.




 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                 20
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 21
                                       of 52


                                              Article III

                   DESIGNATION OF CLASSES OF CLAIMS AND INTERESTS

        3.1     Introduction. In accordance with Bankruptcy Code § 1123(a)(1), all Claims and
 Equity Interests (except for Administrative Claims and Allowed Priority Tax Claims) are placed
 in the Classes described below for all purposes, including voting on, Confirmation of, and
 Distributions under this Plan. Administrative Claims and Allowed Priority Tax Claims have not
 been classified.

         A Claim or Equity Interest is placed in a particular Class only to the extent that the Claim
 or Equity Interest falls within the description of that Class and is classified in other Classes only
 to the extent the other portion of the Claim or Equity Interest falls within the description of such
 other Classes. A Claim is also placed in a particular Class for the purpose of receiving
 Distributions pursuant to this Plan only to the extent that such Claim is an Allowed Claim in that
 Class and such Claim has not been paid, released, or otherwise settled prior to the Effective Date.

        3.2     Claims Against and Equity Interests in the Debtor. The Claims against and
 Equity Interests in the Debtor are classified as follows:

 Class           Class Description                          Status        Voting Rights
 Class 1         Ad Valorem Tax Claims                      Impaired      Entitled To Vote
 Class 2         Other Priority Claims                      Unimpaired    Not Entitled To Vote
 Class 3         Lender Secured Claims                      Impaired      Entitled To Vote
 Class 4         Other Secured Claims                       Unimpaired    Not Entitled To Vote
 Class 5         General Unsecured Claims                   Impaired      Entitled To Vote
 Class 6         Intercompany Claims                        Impaired      Not Entitled to Vote
 Class 7         Equity Interests                           Impaired      Not Entitled To Vote

                                              Article IV

                                 PROVISIONS FOR SATISFACTION
                                   OF CLAIMS AND INTERESTS

        4.1     Introduction. The Claims and Equity Interests as classified in Article II of this
 Plan shall be treated and satisfied in the manner set forth in this Article IV. The payments or
 Distributions may be made as more particularly set forth in this Plan.

           4.2      Treatment of Classified Claims and Equity Interests.

                 (a)   Class 1 (Ad Valorem Tax Claims). Each Holder of an Allowed Ad
 Valorem Tax Claim shall receive on account of such Allowed Ad Valorem Tax Claim regular
 installment payments of Cash of a total value, as of the Effective Date, equal to the Allowed
 Amount of the Allowed Ad Valorem Tax Claim over a period ending not later than five years
 after the Petition Date, unless such Holder of an Allowed Ad Valorem Tax Claim elects in

 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                  21
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 22
                                       of 52


 writing to receive the treatment of a Class 5 General Unsecured Creditor. The Liquidating Trust
 Assets shall remain subject to the Liens of the Holders of Allowed Ad Valorem Tax Claims.

                 (b)     Class 2 (Other Priority Claims). Each Holder of an Allowed Other
 Priority Claim shall either (i) receive Cash on the Effective Date, or as soon as reasonably
 practicable thereafter, equal to the Allowed Amount of such Holder’s Allowed Other Priority
 Claim, or (ii) receive such other treatment that may be agreed upon in writing by the Debtors or
 the Liquidating Trustee 1 and such Holder. Each Holder of an Allowed Other Priority Claim
 shall be paid by the Liquidating Trustee 1 from the Liquidating Trust 1 Property or the proceeds
 of the Liquidating Trust Loan, as set forth in Section 9.1 of this Plan. The Cash payment shall be
 in exchange for and in full satisfaction and discharge of such Holder’s Allowed Other Priority
 Claim.

                (c)    Class 3 (Lender Secured Claims). On the Effective Date, Lender
 Secured Claims shall be Allowed. On the Effective Date, or as soon as reasonably practicable
 thereafter, each Holder of an Allowed Lender Secured Claim shall receive Pro Rata with its
 recovery on account of the DIP Obligations its Pro Rata share of all Series A Liquidating Trust
 Interests.

                 (d)    Class 4 (Other Secured Claims). On the Effective Date, or as soon as
 reasonably practicable thereafter, Holders of Allowed Other Secured Claims shall receive, at the
 Liquidating Trustee 2’s option, (i) Cash in the Allowed Amount of the Other Secured Claim
 from Net Proceeds of the applicable Collateral in accordance with the Liquidating Trust
 Agreement and Section 7.3 of this Plan, (ii) the Collateral securing such Other Secured Claim, or
 (iii) such other treatment that may be agreed upon in writing by the Liquidating Trustee 2 and
 such Holder of an Allowed Other Secured Claim.

                 (e)    Class 5 (General Unsecured Claims). On the Effective Date or as soon
 as reasonably practicable thereafter, each Holder of an Allowed General Unsecured Claim shall
 receive its Pro Rata share of an amount of any Net Payor Proceeds equal to the amount that the
 Court finds at the Confirmation Hearing that the Holders of General Unsecured Claim would be
 entitled to as their estimated recovery if the Debtors were liquidated under chapter 7 of the
 Bankruptcy Code on the Effective Date; provided, however, that (i) if the Committee supports
 the Plan and recommends that Holders of General Unsecured Claims accept the Plan in a writing
 to be included in Plan solicitation materials, and (ii) Class 5 votes to accept the Plan, then the
 Holders of General Unsecured Claims shall instead receive a Series B Liquidating Trust 1
 Interest to receive their Pro Rata shares only of the Net Payor Proceeds and Net Avoidance
 Actions Proceeds in accordance with the Liquidating Trust 1 Waterfall.

                (f)     Class 6 (Intercompany Claims). Holders of Intercompany Claims shall
 not be entitled to receive any Distributions or retain any property under this Plan or from the
 Liquidating Trusts on account of such Intercompany Claims. On the Effective Date, all
 Intercompany Claims shall be cancelled, terminated, and extinguished.

                (g)      Class 7 (Equity Interests). Holders of Equity Interests in the Debtors
 shall not be entitled to receive any Distributions or retain any property under this Plan or from
 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                22
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 23
                                       of 52


 the Liquidating Trusts on account of such Equity Interests. On the Effective Date, all Equity
 Interests of the Debtors shall be cancelled, terminated, and extinguished.

          4.3       Designation of Impaired and Unimpaired Classes.

                (a)     Impaired Classes of Claims. Classes 1, 3, 5, and 6 are Impaired, and
 therefore, Holders of Claims in such Classes, with the exception of Class 6, are entitled to cast
 Ballots with respect to this Plan. Classes 2 and 4 are Unimpaired under the Plan, and therefore,
 Holders of Claims in such Classes are not entitled to cast Ballots with respect to this Plan.
 Class 6 is Impaired; however, the Holders of Intercompany Claims in Class 6 are not entitled to
 cast Ballots with respect to this Plan because such Holders are not entitled to receive or retain
 any property under this Plan and are deemed to have rejected this Plan in accordance with
 Bankruptcy Code § 1126(g).

                (b)    Impaired Classes of Equity Interests. Class 7 is Impaired; however, the
 Holders of Equity Interests in the Debtors in Class 7 are not entitled to cast Ballots with respect
 to this Plan because such Holders are not entitled to receive or retain any property under this
 Plan and are deemed to have rejected this Plan in accordance with Bankruptcy Code § 1126(g).

                                             Article V

                            ACCEPTANCE OR REJECTION OF THIS PLAN

        5.1      Classes Entitled to Vote. Each Impaired Class of Claims that will or could
 receive or retain property or any interest in property under this Plan shall be entitled to vote to
 accept or reject this Plan as provided in the Disclosure Statement Order or any other Order.

         5.2    Acceptance by Impaired Classes of Claims. An Impaired Class of Claims shall
 have accepted this Plan if (a) the Holders (other than any Holder designated under Bankruptcy
 Code § 1126(e)) of at least two-thirds in dollar amount of the Allowed Claims actually voting in
 such Class have voted to accept this Plan, and (b) the Holders (other than any Holder designated
 under Bankruptcy Code § 1126(e)) of more than one-half in number of the Allowed Claims
 actually voting in such Class have voted to accept this Plan.

         5.3      Cramdown. If any Impaired Class of Claims does not accept this Plan, the
 Debtors, with consent of the Agent, request Confirmation of this Plan under Bankruptcy Code
 § 1129(b). The Debtors, with consent of the Agent, reserve the right to modify this Plan to the
 extent, if any, that Confirmation pursuant to Bankruptcy Code § 1129(b) requires modification or
 for any other reason in their discretion.

         5.4    Elimination of Vacant Classes. Any Class of Claims that does not have a
 Holder of an Allowed Claim, or a Claim temporarily Allowed by the Bankruptcy Court as of the
 date of the Confirmation Hearing, shall be deemed eliminated from the Plan for purposes of
 voting to accept or reject the Plan and for purposes of determining acceptance or rejection of the
 Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                 23
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 24
                                       of 52


         5.5     Presumed Acceptance of Non-Voting Classes. If a Class contains Claims
 eligible to vote on the Plan and no Holder of Claims in such Class eligible to vote on the Plan
 votes to accept or reject the Plan, the Plan shall be presumed accepted by the Holders of such
 Claims in such Class.

                                            Article VI

                          MEANS FOR IMPLEMENTATION OF THIS PLAN

         6.1    Conditions Precedent to the Effective Date. Each of the following events shall
 occur on or before the Effective Date; provided, however, the Debtors with the consent of the
 Agent may waive in writing any or all of the following events, whereupon the Effective Date
 shall occur without further action by any Person:

                (a)     the Confirmation Order, in a form and substance reasonably acceptable to
 each of the Debtors with the consent of the Agent shall have been entered by the Bankruptcy
 Court and shall not be subject to a stay and shall have become a Non-Appealable Order;

                (b)    all documents, instruments, and agreements provided under, or necessary
 to implement, this Plan, including, without limitation, documents and agreements regarding
 funding of the Liquidating Trust Loan, shall be in form and substance acceptable to the Debtors
 with the consent of the Agent and have been executed and delivered by the applicable parties;
 and

                (c)    the Liquidating Trust Agreements shall be acceptable to the Agent and
 shall have been executed and the Liquidating Trusts shall be established and become effective.

        6.2     Asset Purchase Transaction. The Debtors may, subject to the consent of the
 Agent, elect to effectuate one or multiple Asset Purchase Transactions pursuant to this Plan.
 Upon such election and the Agent’s consent, the Plan, the Confirmation Order, and any other
 supplemental Order of the Court related to the Asset Purchase Transactions shall authorize and
 effectuate any such Asset Purchase Transactions pursuant to sections 363 and 1123(a)(5)(D) of
 the Bankruptcy Code under the terms and conditions set forth in the applicable Purchase
 Agreements, which will be Filed as part of the Plan Supplement. Any objections to an Asset
 Purchase Transaction must be made as an objection to Confirmation of this Plan to be heard at
 the Confirmation Hearing.

                (a)    All proceeds from an Asset Purchase Transaction shall be transferred to
 the Agent or to Liquidating Trust 2, as determined by the Agent.

               (b)    Subject to and in connection with the occurrence of the Effective Date, the
 Debtors and any Seller shall take all such actions as may be necessary or appropriate to effect an
 Asset Purchase Transaction on the terms and subject to the conditions set forth in the applicable
 Purchase Agreement. Upon the satisfaction or waiver of each of the applicable conditions of the
 Purchase Agreement, on the Effective Date the Debtors and any Seller shall take or cause to be

 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                24
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 25
                                       of 52


 taken all actions, including making appropriate filings or recordings, that may be required by
 applicable law in connection with any such Asset Purchase Transaction.

                (c)     In the event of any conflict whatsoever between the terms of the Plan and
 any Purchase Agreement with respect to an Asset Purchase Transaction, the terms of the
 Purchase Agreement shall control, and the Plan shall be deemed to incorporate in its entirety the
 terms, provisions, and conditions of any Purchase Agreement.

         6.3      Creation of the Liquidating Trusts. On or prior to the Effective Date, the
 Liquidating Trusts shall each be formed pursuant to this Plan, the Liquidating Trust Agreements
 shall be executed, and the Liquidating Trusts shall be established and become effective. In
 accordance with this Plan and the Liquidating Trust Agreements, the Liquidating Trusts shall be
 established for the purpose of collecting, receiving, holding, maintaining, administering and
 liquidating the applicable Liquidating Trust Assets. The Liquidating Trusts shall not engage in a
 trade or business and shall conduct their activities consistent with the Liquidating Trust
 Agreements. On and after the Effective Date, the Liquidating Trusts shall perform and pay when
 due liabilities related to ownership or operation of the Liquidating Trust Assets.

         6.4    Transfer of Liquidating Trust 1 Assets. Except as otherwise set forth in this
 Plan or the Confirmation Order, on the Effective Date, other than with respect to all Non-Vesting
 Assets, the Liquidating Trust 1 Property shall be transferred and assigned to Liquidating Trust 1
 Free and Clear, but subject to Liquidating Trust 1’s obligations under the Plan and the
 Liquidating Trust Permitted Liens. The Debtors shall convey, transfer, assign and deliver to
 Liquidating Trust 1 all or any portion of Liquidating Trust 1 Property, subject to all Liens that
 are Permitted Liens.

         6.5    Transfer of Liquidating Trust 2 Assets. Except as otherwise set forth in this
 Plan or the Confirmation Order, on the Effective Date, other than with respect to all Non-Vesting
 Assets, Liquidating Trust 2 Property shall be transferred and assigned to Liquidating Trust 2 Free
 and Clear, but subject to Liquidating Trust 2’s obligations under the Plan and Permitted Liens.
 The Debtors shall convey, transfer, assign and deliver to Liquidating Trust 2 all or any portion of
 Liquidating Trust 2 Property, subject to all Liens that are Permitted Liens.

         6.6    Conflicts Between Liquidating Trust Agreements and Plan. In the event of
 any inconsistencies or conflict between either of the Liquidating Trust Agreements and this Plan,
 the terms and provisions of this Plan shall control.

         6.7    Plan is Motion to Transfer Liquidating Trust 1 Assets. This Plan shall be
 considered a motion pursuant to Bankruptcy Code §§ 105 and 363 to transfer and assign to
 Liquidating Trust 1 Free and Clear, but subject to the Liquidating Trust 1’s obligations under the
 Plan and Permitted Liens, any and all Liquidating Trust 1 Property as of the Effective Date and
 with all benefits to the Estate under such sections of the Bankruptcy Code. Any objections to
 such transfer and assignment must be made as an objection to Confirmation of this Plan to be
 heard at the Confirmation Hearing.


 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                 25
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 26
                                       of 52


         After the Effective Date, Liquidating Trustee 1 may present such Order(s) or
 assignment(s) to the Bankruptcy Court, suitable for filing in the records of every county or
 governmental agency where the Liquidating Trust 1 Property are or were located, which provide
 that such property is conveyed to Liquidating Trust 1 Free and Clear. The Order(s) or
 assignment(s) may designate all Liens, Claims, encumbrances, or other interests which appear of
 record and/or from which the property is being transferred and assigned Free and Clear. This
 Plan shall be conclusively deemed to be adequate notice that such Lien, Claim, encumbrance, or
 other interest is being extinguished, and no notice, other than by this Plan, shall be given prior to
 the presentation of such Order(s) or assignment(s). Any Person having a Lien, Claim,
 encumbrance, or other interest, other than the Permitted Liens, against any Liquidating Trust
 Assets shall be conclusively deemed to have consented to the transfer and assignment of such
 Liquidating Trust 1 Property Free and Clear to Liquidating Trust 1 by failing to object to
 Confirmation of this Plan, except as otherwise provided in this Plan.

         6.8    Plan is Motion to Transfer Liquidating Trust 2 Assets. This Plan shall be
 considered a motion pursuant to Bankruptcy Code §§ 105 and 363 to transfer and assign to
 Liquidating Trust 2 Free and Clear, but subject to the Liquidating Trust 2’s obligations under the
 Plan and Permitted Liens, any and all Liquidating Trust 2 Property as of the Effective Date and
 with all benefits to the Estate under such sections of the Bankruptcy Code. Any objections to
 such transfer and assignment must be made as an objection to Confirmation of this Plan to be
 heard at the Confirmation Hearing.

         After the Effective Date, Liquidating Trustee 2 may present such Order(s) or
 assignment(s) to the Bankruptcy Court, suitable for filing in the records of every county or
 governmental agency where the Liquidating Trust 2 Property are or were located, which provide
 that such property is conveyed to Liquidating Trust 2 Free and Clear. The Order(s) or
 assignment(s) may designate all Liens, Claims, encumbrances, or other interests which appear of
 record and/or from which the property is being transferred and assigned Free and Clear. This
 Plan shall be conclusively deemed to be adequate notice that such Lien, Claim, encumbrance, or
 other interest is being extinguished, and no notice, other than by this Plan, shall be given prior to
 the presentation of such Order(s) or assignment(s). Any Person having a Lien, Claim,
 encumbrance, or other interest, other than the Permitted Liens, against any Liquidating Trust 2
 Property shall be conclusively deemed to have consented to the transfer and assignment of such
 Liquidating Trust 2 Property Free and Clear to Liquidating Trust 2 by failing to object to
 Confirmation of this Plan, except as otherwise provided in this Plan.

         6.9    Issuance of Liquidating Trusts’ Interests. It is an integral and essential element
 of this Plan that the offer and issuance of Liquidating Trusts’ Interests pursuant to this Plan, to
 the extent such Liquidating Trusts’ Interests constitute securities under the 1933 Act, shall be
 exempt from registration under the 1933 Act and any state or local law, pursuant to Bankruptcy
 Code § 1145 or other applicable exemptions, without limitation. The Confirmation Order shall
 include a finding and conclusion, binding upon all parties to the Case, the Debtors, the
 Liquidating Trustees, the U.S. Securities and Exchange Commission and all other federal, state
 and local regulatory enforcement agencies, to the effect that the Liquidating Trustees are
 successors to the Debtors under this Plan pursuant to Bankruptcy Code § 1145, that the offer of
 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                  26
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 27
                                       of 52


 the Liquidating Trusts’ Interests is occurring pursuant to this Plan, that the offer of the
 Liquidating Trusts’ Interests is in exchange for a Claim against, an interest in, or an
 Administrative Claim in the case concerning, the Debtors, or principally in such exchange and
 partly for Cash or property, and that such offer and issuance, to the extent such Liquidating
 Trusts’ Interests constitute securities under the 1933 Act, fall within the exemption from
 registration under the 1933 Act and any state or local law pursuant to Bankruptcy Code § 1145.
 In lieu of certificates evidencing the Liquidating Trusts’ Interests, the Liquidating Trustees shall
 maintain a register of the names, addresses, and interest percentages of the Holders of the
 Liquidating Trusts’ Interests based upon the provisions of this Plan which designate the Persons
 who are entitled to receive the beneficial interests in the Liquidating Trusts. The Liquidating
 Trusts’ Interests may not be transferred, sold, pledged, or otherwise disposed of, or offered for
 sale except for transfers by operation of law.

         6.10 Termination of Directors, Officers, and/or Managers of the Debtors.
 Effective as of the Effective Date, all of the directors, officers, and/or managers of the Debtors
 shall be deemed terminated.

         6.11 Amendment of Debtors’ Certificates and Agreements. On the Effective Date,
 the Debtors’ applicable organizational documents shall be amended and filed (both only as
 required) with the appropriate secretary of state’s office on the Effective Date or as soon
 thereafter as is reasonably practicable. All necessary action will be taken to prohibit the issuance
 of non-voting equity securities of the Debtors to the extent required by Bankruptcy Code § 1123.

        6.12 Abandonment of Non-Vesting Assets. The Plan shall constitute a motion to
 abandon the Non-Vesting Assets. The Confirmation Order shall constitute (i) an authorization of
 the Bankruptcy Court to abandon the Non-Vesting Assets under section 554 of the Bankruptcy
 Code and (ii) an Order of abandonment of the Non-Vesting Assets as of the Effective Date. The
 Non-Vesting Assets shall not vest in the Liquidating Trusts, and the Liquidating Trusts shall
 have no ownership interest in the Non-Vesting Assets.

         6.13 Cancellation of Equity Interests. On the Effective Date, all Equity Interests in
 the Debtors (including those Equity Interests held in treasury by the Debtors) shall be terminated
 and extinguished and the certificates that previously evidenced ownership of those Equity
 Interests shall be deemed cancelled (all without further action by any Person or the Bankruptcy
 Court) and shall be null and void and such certificates shall evidence no rights or interests in the
 Debtors.

         6.14 Authority. All actions and transactions contemplated under this Plan, including,
 but not limited to, any certificates, agreements or other documents to be executed in connection
 with the transfer and assignment of the Liquidating Trust Assets to the Liquidating Trusts are
 and shall be authorized upon Confirmation of this Plan without the need of further approvals,
 notices or meetings of the Debtors’ partners, limited partners, directors, officers, managers,
 and/or members, other than the notice provided by serving this Plan on (i) all known Holders of
 Claims and (ii) all current Holders of Equity Interests of the Debtors. All other corporate action
 on behalf of the Debtors as may be necessary to put into effect or carry out the terms and intent
 of this Plan may be effected, exercised, and taken without further action by the Debtors’ partners,
 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                 27
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 28
                                       of 52


 directors, officers, managers, and/or members with like effect as if effected, exercised, and taken
 by unanimous action of the partners, directors, officers, managers, and/or members of the
 Debtors. The Confirmation Order shall include provisions dispensing with the need of further
 approvals, notices or meetings of the Debtors or Holders of Equity Interests and authorizing and
 directing any partners, limited partners, director, officer, manager, or member of each respective
 Debtor to execute any document, certificate or agreement necessary to effectuate this Plan on
 behalf of the Debtors, which documents, certificates and agreements shall be binding on the
 Debtors, the Creditors, and all Holders of Equity Interests.

          6.15      Preservation of Rights of Action.

                (a)    All Causes of Action, rights of setoff and other legal and equitable
 defenses of the Debtors or its Estate, including, but not limited to, all Causes of Action set forth
 on Exhibit A to this Plan, are preserved for the benefit of the applicable Liquidating Trusts
 unless expressly released, waived, or relinquished under the Plan or Confirmation Order. No
 Person may rely on the absence of a specific reference in the Plan or the Disclosure
 Statement to any Cause of Action against them as an indication that the Liquidating
 Trustees will not pursue a Cause of Action against them.

                 (b)    The Liquidating Trustees shall be appointed representatives of the Estates
 pursuant to Bankruptcy Code § 1123(b)(3)(B) with respect to the Causes of Action that belong or
 are transferred into the applicable Liquidating Trust and, except as otherwise ordered by the
 Bankruptcy Court and subject to any releases in this Plan, on the Effective Date, all Causes of
 Action shall be transferred into the applicable Liquidating Trust, and the applicable Liquidating
 Trustee may enforce, sue on, and, subject to Bankruptcy Court approval (except as otherwise
 provided herein), settle or compromise (or decline to do any of the foregoing) any or all of the
 Causes of Action in the applicable Liquidating Trust Assets. Except as otherwise ordered by the
 Bankruptcy Court, the Liquidating Trustees shall be vested with authority and standing to
 prosecute any Causes of Action in the applicable Liquidating Trust. The Liquidating Trustees
 and his or her attorneys and other professional advisors shall have no liability for pursuing or
 failing to pursue any such Causes of Action.

                                              Article VII

              THE LIQUIDATING TRUSTS AND THE LIQUIDATING TRUSTEES

         7.1     The Liquidating Trusts. The Liquidating Trusts, duly organized under the laws
 of the State of Texas, are created for the purpose of liquidating the Liquidating Trust Assets in
 accordance with Treasury Regulation Section 301.7701-4(d) and making the Distributions to
 certain Holders of Allowed Claims and Holders of Liquidating Trust Interests, and the
 Liquidating Trusts are not otherwise authorized to engage in any trade or business. The
 beneficiaries of the Liquidating Trusts, who will be treated as the grantors and deemed owners
 for federal income tax purposes, are the Holders of Allowed Lender Secured Claims in Class 4
 and, subject to Section 4.2(e)(ii) of this Plan, the Holders of Allowed General Unsecured Claims
 in Class 5 solely with respect to Liquidating Trust 1. The Liquidating Trustees shall file federal
 income tax returns for the Liquidating Trusts as a grantor trust pursuant to § 671 of the Internal
 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                  28
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 29
                                       of 52


 Revenue Code of 1986, as amended, and the Treasury Tax Regulations promulgated thereunder.
 The parties shall not take any position on their respective tax returns or with respect to any other
 matter related to taxes that is inconsistent with treating the Liquidating Trusts as a “liquidating
 trust” within the meaning of Treasury Regulation Section 301.7701-4(d), unless any party
 receives definitive guidance to the contrary from the Internal Revenue Service.

          7.2       Funding of Res of Trust.

                  (a)    To fund the Liquidating Trusts, all of the Liquidating Trust Assets shall be
 transferred and assigned to the applicable Liquidating Trusts as set forth in Sections 6.4 and 6.5
 of this Plan. The applicable Liquidating Trusts shall be in possession of, and have title to, the
 applicable Liquidating Trust Assets as of the Effective Date. The Liquidating Trustees, as
 trustees of the Liquidating Trusts, shall be substituted as the applicable plaintiff, defendant, or
 other party in all lawsuits regarding Causes of Action pending in which the Debtors are the
 plaintiff as of the Effective Date, to the extent that the Causes of Action are part of the applicable
 Liquidating Trust Assets. The conveyances of all Liquidating Trust Assets shall be
 accomplished pursuant to this Plan and the Confirmation Order and shall be effective upon the
 Effective Date. The Debtors shall convey, transfer, assign and deliver the applicable Liquidating
 Trust Property Free and Clear of all Liens that are not Permitted Liens. Upon the Effective Date,
 the Liquidating Trusts shall also be deemed to have taken (a) an assignment of all applicable
 Causes of Action against third parties for obligations or claims existing on or created by virtue of
 the Effective Date, unless expressly released in this Plan, and (b) an assignment, bill of sale, deed
 and/or release covering all other applicable Liquidating Trust Assets. The Liquidating Trustees
 may present such Orders to the Bankruptcy Court as may be necessary to require third parties to
 accept and acknowledge such conveyance to the applicable Liquidating Trusts. Such Orders
 may be presented without further notice other than as has been given in this Plan.

                 (b)    The Liquidating Trustees shall sell or otherwise dispose of the applicable
 Liquidating Trust Assets in accordance with the applicable Liquidating Trust Agreements and
 without necessity of filing any pleading or obtaining any Order of the Bankruptcy Court. The
 proceeds of such sales shall be Net Proceeds and used to make Distributions in accordance with
 Article IX of this Plan.

                 (c)    For all federal income tax purposes, all Persons (including, without
 limitation, the Debtors, the Liquidating Trustees and the Liquidating Trust Beneficiaries) will
 treat the transfer and assignment of the applicable Liquidating Trust Assets to the applicable
 Liquidating Trusts for the benefit of the applicable Liquidating Trust Beneficiaries as (a) a
 transfer of the applicable Liquidating Trust Assets directly to the applicable Liquidating Trust
 Beneficiaries followed by (b) the transfer by the applicable Liquidating Trust Beneficiaries to the
 applicable Liquidating Trust of the applicable Liquidating Trust Assets. The Liquidating Trusts
 will be treated as grantor trusts for federal tax purposes and, to the extent permitted under
 applicable law, for state and local income tax purposes. The applicable Liquidating Trust
 Beneficiaries will be treated as the grantors and owners of their Pro Rata portion of the
 applicable Liquidating Trust Assets for federal income tax purposes.


 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                  29
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 30
                                       of 52


        7.3    Liquidating Trust Distributions. Liquidating Trust Distributions shall be made
 when determined by the applicable Liquidating Trust Committees. All Liquidating Trust 1
 Distributions shall be made in accordance with the Liquidating Trust 1 Waterfall. All
 Liquidating Trust 2 Distributions shall be made to the Series A Liquidating Trust 2 Beneficiary.

          7.4       The Liquidating Trustees.

                (a)     The Liquidating Trustees shall retain and have all the applicable rights,
 powers and duties necessary to carry out his or her responsibilities under this Plan, the
 Liquidating Trust Agreements, and as otherwise provided in the Confirmation Order. The
 Liquidating Trustees shall be the exclusive trustees of their respective Liquidating Trust Assets
 for the purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3), as well as the representative
 of the Estate appointed pursuant to Bankruptcy Code § 1123(b)(3)(B). Matters relating to the
 appointment, removal and resignation of the Liquidating Trustees and the appointment of any
 successor Liquidating Trustee shall be set forth in the respective Liquidating Trust Agreements,
 provided that the Liquidating Trust Agreements shall authorize the applicable Liquidating Trust
 Committee, in its sole discretion, to remove a Liquidating Trustee with or without cause at any
 time. The Liquidating Trustees shall be required to perform his or her duties as set forth in this
 Plan and the Liquidating Trust Agreement.

                (b)    The Liquidating Trustees shall, in addition to those duties set forth in the
 Liquidating Trust Agreements, provide quarterly written reporting to the Agent, as set forth in
 the Liquidating Trust Agreement.

                 (c)     From and after the Effective Date, the Liquidating Trustees shall be
 irrevocably appointed as the Debtors’ respective attorneys-in-fact (which appointment as
 attorneys-in-fact shall be coupled with an interest), with full authority in the place and stead of
 the Debtors and in the name of the Debtors to take any action and to execute any instrument that
 the Liquidating Trustees, in the Liquidating Trustees’ respective discretion, may deem to be
 necessary or advisable to convey, transfer, vest, perfect, and confirm title to the applicable
 Liquidating Trust Assets, including without limitation to issue, execute, deliver, file, and record
 such contracts, instruments, releases, indentures, mortgages, deeds, bills of sale, assignments,
 leases, or other agreements or documents, and to file any Claims, to take any action, and to
 institute any proceedings that the Liquidating Trustees may deem necessary or desirable in
 furtherance thereof. From and after the Effective Date, the Liquidating Trustees are authorized,
 but are not required, to execute and perform, for and on behalf of any Debtor, any and all
 documents and other instruments and to certify or attest to any actions taken by the Debtor. The
 execution of any such document or instrument or the taking of any such action the Debtor or,
 from and after the Effective Date, the Liquidating Trustee, shall be deemed conclusive evidence
 of the authority of such action.

               (d)     Subject to the consent of a majority of the Liquidating Trust 1 Committee,
 Liquidating Trustee 1 may seek authority from the Bankruptcy Court to close any of the Debtors’
 Cases with the Claims against such Debtors surviving against the applicable Liquidating Trust.
 In such event, and subject to Section 7.9, Liquidating Trustee 1 may designate one of the

 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                 30
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 31
                                       of 52


 Debtors’ Cases to remain open in order to administer any objections to Claims against such
 Debtor and any objections to Claims against the Debtors whose Cases are closed.

        7.5     Retention of Professionals. Subject to oversight by the applicable Liquidating
 Trust Committee, the Liquidating Trustees shall have the right to retain the services of attorneys,
 accountants, and other professionals that, in the discretion of the Liquidating Trustees, are
 necessary to assist the Liquidating Trustees in the performance of his or her duties. The
 reasonable fees and expenses of such professionals shall be paid by the Liquidating Trusts from
 the proceeds of the Liquidating Trust Loan upon the monthly submission of statements to the
 Liquidating Trustees. The payment of the reasonable fees and expenses of the Liquidating
 Trustees’ retained professionals shall be made in the ordinary course of business from the
 proceeds of the Liquidating Trust Loan, and shall not be subject to the approval of the
 Bankruptcy Court but shall be subject to oversight by the applicable Liquidating Trust
 Committee.

         7.6    Compensation of the Liquidating Trustees. The Liquidating Trustees’
 respective compensation, on a post-Effective Date basis, shall be as provided in the applicable
 Liquidating Trust Agreements. The payment of the fees of the Liquidating Trustees and any
 professionals retained by the Liquidating Trustees shall be made by the applicable Liquidating
 Trust, upon approval of the applicable Liquidating Trust Committee, from the Liquidating Trust
 Assets or Liquidating Trust Loans, as determined by a majority vote of the applicable
 Liquidating Trust Committee.

         7.7    Liquidating Trust Expenses. Subject to the provisions of the Liquidating Trust
 Agreements, all costs, expenses, and obligations incurred by a Liquidating Trustee in
 administering this Plan, the Liquidating Trusts, or in any manner connected, incidental or related
 thereto, in effecting Distributions from the Liquidating Trusts thereunder (including the
 reimbursement of reasonable expenses) shall be paid as they are incurred without the need for
 Bankruptcy Court approval from the proceeds of the Liquidating Trust Loan or from the assets of
 Liquidating Trust 1 if so determined by a majority vote of the Liquidating Trust 1 Committee.

         7.8    Liability; Indemnification. The Liquidating Trustees shall not be liable for any
 act or omission taken or omitted to be taken in his or her capacity as the Liquidating Trustee,
 other than acts or omissions resulting from the Liquidating Trustees’ willful misconduct, gross
 negligence or fraud. The Liquidating Trustees may, in connection with the performance of his or
 her functions, and in his or her sole absolute discretion, consult with attorneys, accountants and
 agents, and shall not be liable for any act taken, omitted to be taken, or suffered to be done in
 accordance with advice or opinions rendered by such professionals. Notwithstanding such
 authority, the Liquidating Trustees shall be under no obligation to consult with attorneys,
 accountants or his or her agents, and his or her determination to not do so should not result in
 imposition of liability on the Liquidating Trustees unless such determination is based on willful
 misconduct, gross negligence or fraud. The Liquidating Trusts shall indemnify and hold
 harmless the Liquidating Trustees and his or her agents, representatives, professionals, and
 employees from and against and in respect to any and all liabilities, losses, damages, Claims,
 costs and expenses, including, but not limited to attorneys’ fees and costs arising out of or due to
 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                 31
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 32
                                       of 52


 their actions or omissions, or consequences of such actions or omissions, with respect to the
 Liquidating Trusts or the implementation or administration of this Plan; provided, however, that
 no such indemnification will be made to the Liquidating Trustees for such actions or omissions
 as a result of willful misconduct, gross negligence or fraud.

         7.9     Termination. The duties, responsibilities and powers of the Liquidating Trustees
 shall terminate after all Liquidating Trust Assets, including Causes of Action, transferred and
 assigned to the Liquidating Trusts, or involving the Liquidating Trustees on behalf of the
 Liquidating Trusts, are fully resolved, abandoned or liquidated and the Net Proceeds have been
 distributed in accordance with this Plan and the Liquidating Trust Agreement. Except in the
 circumstances set forth below, the Liquidating Trusts shall terminate no later than three years
 after the Effective Date. However, if warranted by the facts and circumstances provided for in
 this Plan, and subject to the approval of the Bankruptcy Court upon a finding that an extension is
 necessary for the purpose of the Liquidating Trusts, the term of a Liquidating Trust may be
 extended, one or more times (not to exceed a total of four extensions, unless the Liquidating
 Trustee receives a favorable ruling from the Internal Revenue Service that any further extension
 would not adversely affect the status of the Liquidating Trust as a grantor trust for federal
 income tax purposes) for a finite period, not to exceed six months, based on the particular
 circumstances at issue. Each such extension must be approved by the Bankruptcy Court within
 two months prior to the beginning of the extended term with notice thereof to the Liquidating
 Trust Beneficiaries. Upon the occurrence of the termination of a Liquidating Trust, the
 Liquidating Trustee shall (i) File with the Bankruptcy Court a report thereof, seeking an Order
 discharging the Liquidating Trustee, and (ii) File with the Bankruptcy Court a motion seeking to
 close any Cases that remain open at such time.

                                            Article VIII

                                 LIQUIDATING TRUST COMMITTEES

          8.1       Creation of Liquidating Trust Committees.

                 (a)     On the Effective Date, the Liquidating Trust 1 Committee shall be formed
 and constituted of (i) two members to be appointed by the Series A Liquidating Trust 1
 Beneficiaries, and (ii) one member to be appointed by the Series B Liquidating Trust 1
 Beneficiaries, if any, which member shall be acceptable to the Agent and shall not in any case be
 an insurance payor. The member of the Liquidating Trust 1 Committee that is appointed by the
 Series B Liquidating Trust 1 Beneficiaries, if any, shall not have voting or governance rights
 with respect to any assets of Liquidating Trust 1 other than the Payor Claims and the Avoidance
 Actions. The other terms and conditions of the governance documents of Liquidating Trust 1
 must be acceptable to the Agent and the Lenders.

                (b)   On the Effective Date, the Liquidating Trust 2 Committee shall be formed
 and constituted of members as determined by the Agent and Lenders. The terms and conditions
 of the governance documents of Liquidating Trust 2 must be acceptable to the Agent and the
 Lenders.

 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                32
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 33
                                       of 52


        8.2     Procedures. The Liquidating Trust Committees may adopt bylaws to provide
 procedures for the governance of the Liquidating Trust Committee; however, such bylaws must
 be acceptable to the Agent and the Lenders.

        8.3      Function, Duties, and Responsibilities.          The function, duties, and
 responsibilities of the Liquidating Trust Committee shall be set forth in the Liquidating Trust
 Agreement.

        8.4    Duration. The Liquidating Trust Committee shall remain in existence until the
 Liquidating Trust is terminated in accordance with Section 7.9 of this Plan.

        8.5     Reimbursement of Costs and Expenses. The members of the Liquidating Trust
 Committees may be paid or reimbursed for their fees, costs, and expenses as set forth in the
 applicable Liquidating Trust Agreement. Such payment or reimbursement of costs, fees, and
 expenses shall be paid from the proceeds of the Liquidating Trust Loan unless determined by a
 majority vote of the applicable Liquidating Trust 1 Committee to be paid with the proceeds of
 Liquidating Trust 1 Property, in either case without further Order.

         8.6     Liability; Indemnification. Neither the Liquidating Trust Committee, nor any of
 its members, or designees, nor any duly designated agent or representative of the Liquidating
 Trust Committee, or their respective employees, shall be liable for the act or omission of any
 other member, designee, agent or representative of the Liquidating Trust Committee, nor shall
 any member of the Liquidating Trust Committee be liable for any act or omission taken or
 omitted to be taken in its capacity as a member of the Liquidating Trust Committee, other than
 acts or omissions resulting from such member’s willful misconduct, gross negligence or fraud.
 The Liquidating Trust Committee may, in connection with the performance of its functions, and
 in its sole and absolute discretion, consult with attorneys, accountants, and its agents, and shall
 not be liable for any act taken, omitted to be taken, or suffered to be done in accordance with
 advice or opinions rendered by such professionals. Notwithstanding such authority, the
 Liquidating Trust Committee shall be under no obligation to consult with attorneys, accountants
 or its agents, and its determination to not do so shall not result in the imposition of liability on
 the Liquidating Trust Committee, or its members and/or designees, unless such determination is
 based on willful misconduct, gross negligence or fraud. The Liquidating Trust shall indemnify
 and hold harmless the Liquidating Trust Committee and its members, designees, and
 Professionals, and any duly designated agent or representative thereof (in their capacity as such),
 from and against and in respect to any and all liabilities, losses, damages, Claims, costs and
 expenses, including, but not limited to attorneys’ fees and costs arising out of or due to their
 actions or omissions, or consequences of such actions or omissions with respect to the
 Liquidating Trust or the implementation or administration of this Plan; provided, however, that
 no such indemnification will be made to such Persons for such actions or omissions as a result of
 willful misconduct, gross negligence or fraud.




 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                 33
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 34
                                       of 52


                                             Article IX

                   PROVISIONS GOVERNING DISTRIBUTIONS GENERALLY

        9.1     Means of Cash Payment. Cash payments made pursuant to this Plan shall be in
 U.S. funds, by the means, including by check or wire transfer, determined by the Liquidating
 Trustees as appropriate.

         9.2     Delivery of Distribution. Distributions to Holders of Allowed Claims shall be
 made (a) at the address(es)set forth on the Proof of Claim Filed by such Holder (or at the last
 known address(es) of such Holder if no Proof of Claim is Filed or if the Debtors have been
 notified of a change of address), (b) at the address(es) set forth in any written notices of address
 changes delivered to the Debtors and the Liquidating Trustees (as applicable) after the date of
 any related Proof of Claim, or (c) if no Proof of Claim has been Filed and the Debtors and the
 Liquidating Trustees (as applicable) have not received a written notice of a change of address, at
 the address(es) reflected in the Bankruptcy Schedules, if any.

        9.3      Fractional Dollars; De Minimis Distributions. Notwithstanding any other
 provision of this Plan, payments of fractions of dollars shall not be made. Whenever any
 payment of a fraction of a dollar under this Plan would otherwise be called for, actual payment
 made shall reflect a rounding of such fraction down to the nearest whole dollar. The Liquidating
 Trustees shall not make any payment of less than fifty dollars with respect to any Claim unless a
 request therefor is made in writing to the Liquidating Trustees. Notwithstanding the foregoing,
 the Liquidating Trustees may, in his or her discretion, make payments of fractions of dollars
 and/or of less than fifty dollars.

         9.4    Withholding and Reporting Requirements. In connection with this Plan and all
 Distributions hereunder, the Liquidating Trustees shall, to the extent applicable, comply with all
 tax withholding and reporting requirements imposed by any federal, state, local, or foreign taxing
 authority, and all Distributions hereunder shall be subject to any such withholding and reporting
 requirements. The Liquidating Trustees shall be authorized to take any and all actions that may
 be reasonably necessary or appropriate to comply with such withholding and reporting
 requirements.

         9.5    Setoffs. The Liquidating Trustees may, but shall not be required to, set off
 against any Claim, and the payments or other Distributions to be made pursuant to this Plan in
 respect of such Claim, claims of any nature whatsoever that the Liquidating Trustees may have
 against the Holder of such Claim; provided, however, neither the failure to do so nor the
 allowance of any Claim hereunder shall constitute a waiver or release by the Liquidating
 Trustees of any such Claim that the Liquidating Trustees may have against such Holder, unless
 otherwise agreed to in writing by such Holder and the Liquidating Trustees.

         9.6    Claims Paid by Third Parties. A Claim shall be reduced in full, and such Claim
 shall be Disallowed without an objection to such Claim having to be Filed and without any
 further notice to or action, order, or approval of the Bankruptcy Court, to the extent that the
 Holder of such Claim receives payment in full on account of such Claim from a party that is not
 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                 34
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 35
                                       of 52


 a Debtor or a Liquidating Trustee. To the extent a Holder of a Claim receives a distribution on
 account of such Claim and receives payment from a party that is not a Debtor or a Liquidating
 Trustee on account of such Claim, such Holder shall repay, return, or deliver any distribution
 held by or transferred to the Liquidating Trustee 2 to the extent such Holder’s total recovery on
 account of such Claim from the third party and under the Plan exceeds the amount of such Claim
 as of the date of any such distribution under the Plan.

         9.7     Claims Payable by Insurance Carriers. No distributions under the Plan shall be
 made on account of an Allowed Claim that is payable pursuant to one of the Debtors’ insurance
 policies until the Holder of such Allowed Claim has exhausted all remedies with respect to such
 insurance policy. To the extent that one or more of the Debtors’ insurers agrees to satisfy in full a
 Claim, then immediately upon such insurers’ agreement, such Claim may be expunged to the
 extent of any agreed upon satisfaction without an objection to such Claim having to be Filed and
 without any further notice to or action, order, or approval of the Bankruptcy Court.

                                              Article X

                 RESERVES ADMINISTERED BY THE LIQUIDATING TRUSTS

          10.1      Undeliverable Distribution Reserve.

                (a)     Establishment. The Liquidating Trustees shall each establish an
 Undeliverable Distribution Reserve (which, notwithstanding anything to the contrary contained
 in this Plan, may be effected by either establishing a segregated account or establishing book
 entry accounts, in the sole discretion of each Liquidating Trustee).

                 (b)    Deposits. If a Distribution to any Holder of an Allowed Claim is returned
 to a Liquidating Trustee as undeliverable or is otherwise unclaimed, such Distribution shall be
 deposited in a segregated, interest-bearing account, designated as an “Undeliverable Distribution
 Reserve,” for the benefit of such Holder until such time as such Distribution becomes
 deliverable, is claimed or is deemed to have been forfeited in accordance with Section 10.1(c) of
 this Plan.

                 (c)     Forfeiture. Any Holder of an Allowed Claim that does not assert a claim
 pursuant to this Plan for an Undeliverable or Unclaimed Distribution within one year after the
 Undeliverable or Unclaimed Distribution is made to such Holder, such Holder shall be deemed
 to have forfeited its claim for such Undeliverable or Unclaimed Distribution and shall be forever
 barred and enjoined from asserting any such claim for the Undeliverable or Unclaimed
 Distribution against the applicable Liquidating Trustee, the applicable Liquidating Trust, or their
 respective properties or assets. In such cases, any Cash or other property held by the applicable
 Liquidating Trust in the Undeliverable Distribution Reserve for Distribution on account of such
 claims for Undeliverable or Unclaimed Distributions, including the interest that has accrued on
 such Undeliverable or Unclaimed Distribution while in the Undeliverable Distribution Reserve,
 shall become the property of the applicable Liquidating Trust, notwithstanding any federal or
 state escheat laws to the contrary, and shall be available for immediate Distribution by the

 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                  35
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 36
                                       of 52


 applicable Liquidating Trust according to the terms of this Plan and the Liquidating Trust
 Agreement.

                (d)    Disclaimer. The Liquidating Trustees and their respective agents and
 attorneys are under no duty to take any action to either (i) attempt to locate any Holder of a
 Claim, or (ii) obtain an executed Internal Revenue Service Form W-9 from any Holder of a
 Claim.

         10.2 Distribution from Reserve. Within fifteen Business Days after the Holder of an
 Allowed Claim satisfies the requirements of this Plan, such that the Distribution(s) attributable to
 its Claim is no longer an Undeliverable or Unclaimed Distribution (provided that satisfaction
 occurs within the time limits set forth in Section 10.1(c) of this Plan), the Liquidating Trustee
 shall distribute out of the Undeliverable Distribution Reserve the amount of the Undeliverable or
 Unclaimed Distribution attributable to such Claim, including the interest that has accrued on
 such Undeliverable or Unclaimed Distribution while in the Undeliverable Distribution Reserve,
 to the General Account.

                                             Article XI

                  PROCEDURES FOR RESOLVING DISPUTED, CONTINGENT,
                            AND UNLIQUIDATED CLAIMS

         11.1 Objection Deadline; Prosecution of Objections. Liquidating Trustee 1 shall be
 responsible for making all Distributions to Holders of Allowed Claims (other than the
 Distribution of interests in Liquidating Trust 2) in accordance with the terms of the Plan, closing
 the chapter 11 Cases, and otherwise implementing the Plan and finally administering the Estates.
 Only Liquidating Trustee 1 shall File objections to Claims. Liquidating Trustee 1 shall File
 objections to Claims no later than the Claim Objection Deadline, and shall serve such objections
 upon the Holders of each of the Claims to which objections are made. If Liquidating Trustee 1
 does not File an objection to a Claim on or before the Claim Objection Deadline, such Claim
 shall be deemed to be an Allowed Claim. Nothing contained herein shall limit Liquidating
 Trustee 1’s right to object to, or deem to Allow, Claims, if any, Filed or amended after the Claim
 Objection Deadline. Subject to the limitations set forth in this Plan, Liquidating Trustee 1 shall
 be authorized to resolve all Disputed Claims by withdrawing or settling such objections thereto,
 or by litigating to judgment in the Bankruptcy Court or such other court having competent
 jurisdiction the validity, nature, and/or amount thereof. If Liquidating Trustee 1 and the Holder
 of a Disputed Claim agree to compromise, settle, and/or resolve a Disputed Claim by granting
 such Holder an Allowed Claim, then the Liquidating Trustee 1 may compromise, settle, and/or
 resolve such Disputed Claim with the consent of a majority of the Liquidating Trust 1
 Committee without further Bankruptcy Court approval; provided, however, that Liquidating
 Trustee 1 shall File a notice with the Bankruptcy Court advising that the Allowed Claim has been
 compromised, settled, and/or resolved.

         Any Proofs of Claim that are Filed after the applicable Bar Date, including amendments
 to existing Proofs of Claim, or applications for the allowance of an Administrative Claim that are
 Filed after the Initial Administrative Claims Bar Date or the Subsequent Administrative Claims
 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                 36
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 37
                                       of 52


 Bar Date, as applicable, shall be deemed invalid and disallowed unless consented to by a
 Liquidating Trustee or authorized by Order of the Bankruptcy Court.

         Subject to the consent of a majority of the Liquidating Trust 1 Committee, Liquidating
 Trustee 1 may elect not to prosecute an objection to a Claim, even where the Liquidating
 Trustee 1 likely may be successful in prosecuting such Claim, to the extent Liquidating Trustee 1
 determines that (i) the cost of prosecuting such objection may exceed the potential recovery to
 the applicable Liquidating Trust, or (ii) prosecuting such objection is not otherwise in the best
 interests of the applicable Creditor constituency.

         11.2 No Distributions Pending Allowance. Notwithstanding any other provision of
 this Plan, no payments or Distribution by the Liquidating Trustees shall be made with respect to
 all or any portion of a Disputed Claim unless and until all objections to such Disputed Claim
 have been settled or withdrawn or have been determined by Non-Appealable Order, and the
 Disputed Claim, or some portion thereof, has become an Allowed Claim.

                                           Article XII

                         TREATMENT OF EXECUTORY CONTRACTS AND
                                   UNEXPIRED LEASES

         Except to the extent (a) the Debtors previously have assumed or rejected an executory
 contract or unexpired lease, (b) prior to the Effective Date, the Bankruptcy Court has entered an
 Order assuming an executory contract or unexpired lease, (c) at the Confirmation Hearing, the
 Bankruptcy Court approves the assumption of any executory contracts or unexpired leases that
 are scheduled in the Plan Supplement, the Debtors’ executory contracts and unexpired leases
 shall be deemed rejected on the Effective Date, pursuant to Bankruptcy Code §§ 365 and 1123.

                                           Article XIII

                                 EFFECTS OF CONFIRMATION

         13.1 Discharge. Pursuant to Bankruptcy Code § 1141, the Confirmation of the Plan
 will not discharge the Debtors of any debts.

         13.2 Legal Binding Effect. The provisions of this Plan shall bind all Holders of
 Claims and Equity Interests and their respective successors and assigns, whether or not they
 accept this Plan. On and after the Effective Date, except as expressly provided in this Plan, all
 Holders of Claims, Liens and Equity Interests shall be precluded from asserting any Claim,
 Cause of Action or Liens against the Debtors, the Estate, the Liquidating Trusts, or the
 Liquidating Trustees or their respective property and assets based on any act, omission, event,
 transaction or other activity of any kind that occurred or came into existence prior to the
 Effective Date.



 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                37
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 38
                                       of 52


          13.3      Release and Covenant Not to Sue.

      NOTWITHSTANDING ANYTHING SET FORTH HEREIN, ON THE
 EFFECTIVE DATE, THE RELEASING PARTIES SHALL BE DEEMED TO HAVE
 IRREVOCABLY RELEASED, ACQUITTED, AND FOREVER DISCHARGED THE
 RELEASED PARTIES OF AND FROM ANY CLAIM OR CAUSE OF ACTION,
 DEMAND, CONTROVERSY, COST, DEBT, SUM OF MONEY, ACCOUNT,
 RECKONING,   BOND,    BILL, DAMAGES,    OBLIGATIONS,    LIABILITIES,
 OBJECTIONS,    LEGAL    PROCEEDINGS,    EQUITABLE     PROCEEDINGS,
 EXECUTIONS OF ANY NATURE, TYPE, OR DESCRIPTION, INCLUDING ANY
 DERIVATIVE CLAIMS ASSERTED OR ASSERTABLE ON BEHALF OF THE
 RELEASING PARTIES, WHETHER KNOWN OR UNKNOWN, FORESEEN OR
 UNFORESEEN, ABSOLUTE OR CONTINGENT, ASSERTED OR NOT ASSERTED,
 SCHEDULED OR NOT SCHEDULED, LIQUIDATED OR UNLIQUIDATED,
 SUSPECTED OR UNSUSPECTED, MATURED OR UNMATURED, FIXED OR
 CONTINGENT, NOW EXISTING OR HEREAFTER ARISING, IN LAW, EQUITY OR
 OTHERWISE, AND WHETHER ARISING UNDER THE BANKRUPTCY CODE OR
 OTHER APPLICABLE LAW, ARISING FROM OR RELATED TO ACTS OR
 OMISSIONS INCLUDING THOSE IN CONNECTION WITH, BASED ON, RELATING
 TO OR IN ANY MANNER ARISING FROM, IN WHOLE OR IN PART, THE
 DEBTORS, THEIR ESTATES, THE RESTRUCTURING OR LIQUIDATION OF THE
 DEBTORS, THE CASE, THE NEGOTIATION OF ANY SETTLEMENT OR
 AGREEMENT IN THE CASE, THE PURCHASE, SALE OR RESCISSION OF THE
 PURCHASE OR SALE OF ANY SECURITY OF THE DEBTORS, THE SUBJECT
 MATTER OF, OR THE TRANSACTIONS OR EVENTS GIVING RISE TO, ANY
 CLAIM OR EQUITY INTEREST THAT IS TREATED IN THIS PLAN, THE BUSINESS
 OR CONTRACTUAL ARRANGEMENTS BETWEEN THE DEBTORS AND ANY
 RELEASED PARTY RELATING TO THE RESTRUCTURING OR LIQUIDATION OF
 CLAIMS AND EQUITY INTERESTS PRIOR TO OR IN THE CASE, THE
 DISCUSSION,   NEGOTIATION,    FORMULATION,      PREPARATION      OR
 DISTRIBUTION OF THIS PLAN AND THE DISCLOSURE STATEMENT, OR
 RELATED AGREEMENTS, INSTRUMENTS OR OTHER DOCUMENTS, WHICH
 CAUSES OF ACTION ARE BASED IN WHOLE OR IN PART ON ANY ACT,
 OMISSION, TRANSACTION, EVENT OR OTHER OCCURRENCE, THE PURSUIT OF
 CONFIRMATION OF THIS PLAN, THE CONSUMMATION OF THIS PLAN, AND
 THE ADMINISTRATION OF THIS PLAN OR THE PROPERTY TO BE
 DISTRIBUTED UNDER THIS PLAN, AND THE RELEASING PARTIES COVENANT
 NOT TO SUE ANY OF THE RELEASED PARTIES WITH RESPECT TO THE CLAIMS
 AND CAUSES OF ACTION RELEASED HEREIN (ALL OF THE FOREGOING BEING
 HEREIN CALLED THE “RELEASED CLAIMS”); AND, PROVIDED FURTHER,
 THAT NO RELEASED PARTY SHALL BE RELEASED AND DISCHARGED FROM
 (AND THE RELEASED CLAIMS SHALL NOT INCLUDE) OBLIGATIONS UNDER
 THIS PLAN. WITHOUT LIMITING THE FOREGOING, THE CONFIRMATION
 ORDER SHALL INCLUDE A FINDING PROVIDING THAT ANY CAUSES OF
 ACTIONS ARISING UNDER, OR IN ANY WAY RELATED TO, THE CREDIT
 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                38
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 39
                                       of 52


 AGREEMENT, OR THE DIP FACILITY DOCUMENTS, ARE PROPERTY OF THE
 DEBTORS’ BANKRUPTCY ESTATES, AND BY THE TERMS OF THE RELEASE
 CONTAINED WITHIN THIS SECTION SUCH CAUSES OF ACTION, IF ANY, ARE
 BARRED FROM BEING ASSERTED IN ANY MANNER BY THE DEBTORS, THE
 LIQUIDATING TRUSTEES, THE HOLDERS OF CLAIMS AGAINST THE DEBTORS,
 OR THE CURRENT OR FORMER HOLDERS OF EQUITY INTERESTS IN THE
 DEBTORS. FOR THE AVOIDANCE OF DOUBT, (i) CAUSES OF ACTION AGAINST
 THE RELEASED PARTIES ARE BEING RELEASED BY THE RELEASING PARTIES
 PURSUANT TO THIS PARAGRAPH AND SUCH CAUSES OF ACTION ARE NOT
 RETAINED BY, OR CONVEYED TO, ANY PARTY PURSUANT TO THIS PLAN OR
 ANY PLAN DOCUMENT, AND (ii) THIS RELEASE IS IN ADDITION TO, AND SHALL
 NOT IN ANY WAY LIMIT, REVOKE, OR OTHERWISE RESCIND ANY OTHER
 RELEASE, COVENANT NOT TO SUE, OR WAIVER BY THE RELEASING PARTIES
 IN FAVOR OF THE RELEASED PARTIES.

          13.4      Exculpation.

            (a)   THE EXCULPATED PARTIES SHALL NEITHER HAVE NOR
 INCUR ANY LIABILITY TO ANY ENTITY FOR ANY ACT TAKEN OR OMITTED TO
 BE TAKEN IN CONNECTION WITH, OR ARISING OUT OF, THE CASES OF THE
 DEBTORS BETWEEN THE PETITION DATE AND THE EFFECTIVE DATE,
 INCLUDING      THE    DISCUSSION,   NEGOTIATION,     FORMULATION,
 DISSEMINATION, CONFIRMATION, CONSUMMATION, OR ADMINISTRATION
 OF THE PLAN OR THE PLAN DOCUMENTS, PROPERTY TO BE DISTRIBUTED
 UNDER THE PLAN, OR ANY OTHER ACT OR OMISSION IN CONNECTION WITH
 THE CASES OF THE DEBTORS, THE PLAN, THE DISCLOSURE STATEMENT, THE
 OTHER PLAN DOCUMENTS OR ANY CONTRACT, INSTRUMENT, OR OTHER
 AGREEMENT OR DOCUMENT RELATED THERETO OR DELIVERED
 THEREUNDER, OR ANY ACT TAKEN OR OMITTED TO BE TAKEN IN
 CONNECTION WITH THE RESTRUCTURING OF THE DEBTORS (IN LAW,
 EQUITY OR OTHERWISE, AND WHETHER ARISING UNDER THE BANKRUPTCY
 CODE OR OTHER APPLICABLE LAW), WHETHER THE BASIS OF SUCH
 LIABILITY IS IN CONNECTION WITH AN ALLEGED ACTION IN AN OFFICIAL
 CAPACITY AS AN EXCULPATED PARTY OR IN ANY OTHER CAPACITY WHILE
 SERVING AS AN EXCULPATED PARTY; NOTWITHSTANDING THE FOREGOING,
 NOTHING IN THIS SECTION 13.4 SHALL (i) EXTEND TO SUCH EXCULPATED
 PARTIES’ RIGHTS AND OBLIGATIONS UNDER THE PLAN, THE PLAN
 DOCUMENTS, AND THE CONFIRMATION ORDER, OR (ii) AFFECT THE
 LIABILITY OF ANY ENTITY FOR ANY ACT OR OMISSION TO THE EXTENT
 THAT SUCH ACT OR OMISSION IS FOUND BY A COURT OF COMPETENT
 JURISDICTION IN A FINAL ORDER TO HAVE CONSTITUTED FRAUD OR
 WILLFUL MISCONDUCT.

           (b)  THE FOREGOING EXCULPATION SHALL BE EFFECTIVE AS
 OF THE EFFECTIVE DATE WITHOUT FURTHER NOTICE TO OR ORDER OF THE
 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                       39
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 40
                                       of 52


 BANKRUPTCY COURT, ACT OR ACTION UNDER APPLICABLE LAW,
 REGULATION, ORDER, OR RULE OR THE VOTE, CONSENT, AUTHORIZATION
 OR APPROVAL OF ANY PERSON.

          13.5      Permanent Injunction.

             (a)  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE
 PLAN, THE CONFIRMATION ORDER, OR THE PLAN DOCUMENTS, ALL
 ENTITIES WHO HAVE HELD, HOLD, OR MAY HOLD CLAIMS, EQUITY
 INTERESTS, CAUSES OF ACTION, OR LIABILITIES THAT: (i) ARE SUBJECT TO
 COMPROMISE AND SETTLEMENT PURSUANT TO THE TERMS OF THE PLAN;
 (ii) HAVE BEEN RELEASED OR EXCULPATED PURSUANT TO THE PLAN OR (iii)
 ARE OTHERWISE DISCHARGED, SATISFIED, STAYED OR TERMINATED
 PURSUANT TO THE TERMS OF THE PLAN, ARE PERMANENTLY ENJOINED, ON
 AND AFTER THE EFFECTIVE DATE, FROM COMMENCING OR CONTINUING IN
 ANY MANNER, ANY ACTION OR OTHER PROCEEDING, INCLUDING ON
 ACCOUNT OF ANY CLAIMS, EQUITY INTERESTS, CAUSES OF ACTION, OR
 LIABILITIES, SOLELY TO THE EXTENT THAT SUCH ACTIONS HAVE BEEN
 COMPROMISED OR SETTLED AGAINST THE DEBTORS, OR ANY ENTITY SO
 RELEASED OR EXCULPATED (OR THE PROPERTY OR ESTATE OF ANY ENTITY,
 DIRECTLY OR INDIRECTLY, SO RELEASED OR EXCULPATED) ON ACCOUNT
 OF, OR IN CONNECTION WITH OR WITH RESPECT TO, ANY DISCHARGED,
 RELEASED, EXCULPATED, SETTLED, COMPROMISED, EQUITY INTERESTS,
 CAUSES OF ACTION, OR LIABILITIES, INCLUDING (i) COMMENCING OR
 CONTINUING IN ANY MANNER ANY ACTION OR OTHER PROCEEDING OF ANY
 KIND WITH RESPECT TO OR RELATING TO ANY SUCH CLAIM OR EQUITY
 INTEREST, (ii) THE ENFORCEMENT, ATTACHMENT, COLLECTION, OR
 RECOVERY BY ANY MANNER OR MEANS OF JUDGMENT, AWARD, DECREE OR
 ORDER AGAINST ANY RELEASED PARTY ON ACCOUNT OF OR RELATING TO
 ANY SUCH CLAIM OR EQUITY INTEREST, (iii) CREATING, PERFECTING, OR
 ENFORCING ANY ENCUMBRANCE OF ANY KIND AGAINST ANY RELEASED
 PARTY, EXCULPATED PARTY, OR AGAINST THE PROPERTY OR INTERESTS IN
 PROPERTY OF SUCH RELEASED PARTY OR EXCULPATED PARTY ON
 ACCOUNT OF ANY SUCH CLAIM OR EQUITY INTEREST, AND (iv) ASSERTING
 ANY RIGHT OF SETOFF, RECOUPMENT OR SUBROGATION OF ANY KIND
 AGAINST ANY OBLIGATION DUE FROM ANY RELEASED PARTY, EXCULPATED
 PARTY, OR AGAINST THE PROPERTY OR INTERESTS IN PROPERTY OF ANY
 RELEASED PARTY OR EXCULPATED PARTY ON ACCOUNT OF ANY SUCH
 CLAIM OR EQUITY INTEREST.

           (b)  THE FOREGOING INJUNCTION WILL EXTEND TO
 SUCCESSORS OF ANY RELEASED PARTY AND THEIR RESPECTIVE PROPERTY
 AND INTERESTS IN THE PROPERTY.



 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                            40
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 41
                                       of 52


          13.6      Releases by Holders of Claims.

            (a)  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THE
 PLAN OR THE CONFIRMATION ORDER, ON AND AFTER THE EFFECTIVE DATE,
 IN CONSIDERATION OF THE DISTRIBUTIONS UNDER THE PLAN AND OTHER
 RELEASES, AGREEMENTS, OR DOCUMENTS EXECUTED AND DELIVERED IN
 CONNECTION WITH THE PLAN, HOLDERS OF CLAIMS (OTHER THAN OTHER
 DEBTORS) (i) WHO VOTE TO ACCEPT THE PLAN, (ii) WHO VOTE TO REJECT
 THE PLAN, BUT DO NOT INDICATE THAT THEY OPT OUT OF THIS RELEASE ON
 THEIR BALLOT, AND (iii) WHO WERE SOLICITED TO VOTE ON THE PLAN BUT
 DO NOT TIMELY SUBMIT A BALLOT TO VOTE TO ACCEPT OR REJECT THE
 PLAN, FOR THEMSELVES AND ON BEHALF OF THEIR RESPECTIVE
 SUCCESSORS AND ASSIGNS, SHALL BE DEEMED TO HAVE CONSENTED TO THE
 PLAN FOR ALL PURPOSES AND THE LIQUIDATION EMBODIED HEREIN AND
 SHALL    BE    DEEMED     TO  HAVE    CONCLUSIVELY,    ABSOLUTELY,
 UNCONDITIONALLY, IRREVOCABLY, AND FOREVER RELEASED, ACQUITTED
 AND DISCHARGED EACH RELEASED PARTY FROM ANY AND ALL CLAIMS,
 INTERESTS, OBLIGATIONS, RIGHTS, SUITS, DAMAGES, LOSSES, COSTS AND
 EXPENSES, ACTIONS, CAUSES OF ACTION, REMEDIES, AND LIABILITIES OF
 ANY KIND OR CHARACTER WHATSOEVER, INCLUDING ANY DERIVATIVE
 CLAIMS ASSERTED OR ASSERTABLE ON BEHALF OF THE DEBTORS OR THEIR
 ESTATES, WHETHER KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN,
 LIQUIDATED OR UNLIQUIDATED, SUSPECTED OR UNSUSPECTED, MATURED
 OR UNMATURED, FIXED OR CONTINGENT, EXISTING OR HEREAFTER
 ARISING, IN LAW, EQUITY OR OTHERWISE, AND WHETHER ARISING UNDER
 THE BANKRUPTCY CODE OR OTHER APPLICABLE LAW, THAT SUCH ENTITY
 OR PERSON EVER HAD, NOW HAS OR HEREAFTER CAN, SHALL OR MAY HAVE,
 OR OTHERWISE WOULD HAVE BEEN LEGALLY ENTITLED TO ASSERT
 (WHETHER INDIVIDUALLY OR COLLECTIVELY OR DIRECTLY OR
 DERIVATIVELY), AGAINST ANY RELEASED PARTY, INCLUDING THOSE
 ARISING FROM OR RELATING TO, DIRECTLY OR INDIRECTLY, IN WHOLE OR
 IN PART, THE DEBTORS, THE OPERATION OF OR ADMINISTRATION OF THE
 DEBTORS’ BUSINESS AND ASSETS, THE CASES, THE PURCHASE, SALE OR
 RESCISSION OF ANY ASSETS OF THE DEBTORS, THE PURCHASE OR SALE OF
 ANY SECURITY OF THE DEBTORS, THE SUBJECT MATTER OF, OR THE
 TRANSACTIONS OR EVENTS GIVING RISE TO, ANY CLAIM OR EQUITY
 INTEREST THAT IS TREATED IN THE PLAN, THE BUSINESS OR CONTRACTUAL
 ARRANGEMENTS AMONG ANY TWO OR MORE OF ANY DEBTOR, OR ANY
 OTHER RELEASED PARTY (AND THE ACTS OR OMISSIONS OF ANY OTHER
 RELEASED PARTY IN CONNECTION THEREWITH), THE RESTRUCTURING OF
 CLAIMS AND EQUITY INTERESTS PRIOR TO OR IN THE CASES, THE
 NEGOTIATION, FORMULATION, OR PREPARATION OF THE PLAN, THE
 DISCLOSURE STATEMENT, THE OTHER PLAN DOCUMENTS OR RELATED
 AGREEMENTS, INSTRUMENTS, OR OTHER DOCUMENTS, OR ANY OTHER ACT
 OR OMISSION, TRANSACTION, AGREEMENT, EVENT, OR OTHER
 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                 41
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 42
                                       of 52


 OCCURRENCE, INCLUDING THE MANAGEMENT AND OPERATION OF THE
 DEBTORS, TAKING PLACE ON OR BEFORE THE EFFECTIVE DATE.
 NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 13.6 SHALL
 RELEASE ANY RELEASED PARTY OR OTHER ENTITY OR PERSON FROM ITS
 RESPECTIVE RIGHTS AND OBLIGATIONS UNDER THE PLAN, OR THE
 CONFIRMATION ORDER. THIS SECTION 13.6 IS IN ADDITION TO, AND SHALL
 NOT IN ANY WAY LIMIT, REVOKE, OR OTHERWISE RESCIND ANY PRIOR
 RELEASE BY SUCH HOLDERS OF CLAIMS IN FAVOR OF THE RELEASED
 PARTIES.

      THE FOREGOING RELEASES SHALL BE EFFECTIVE AS OF THE
 EFFECTIVE DATE WITHOUT FURTHER NOTICE TO OR ORDER OF THE
 BANKRUPTCY COURT, ACT OR ACTION UNDER APPLICABLE LAW,
 REGULATION, ORDER, OR RULE OR THE VOTE, CONSENT, AUTHORIZATION
 OR APPROVAL OF ANY ENTITY OR PERSON AND THE CONFIRMATION ORDER
 WILL PERMANENTLY ENJOIN THE COMMENCEMENT OR PROSECUTION BY
 ANY PERSON OR ENTITY, WHETHER DIRECTLY, DERIVATIVELY OR
 OTHERWISE, OF ANY CLAIMS, OBLIGATIONS, SUITS, JUDGMENTS, DAMAGES,
 DEMANDS, DEBTS, RIGHTS, CAUSES OF ACTION, OR LIABILITIES RELEASED
 PURSUANT TO THESE RELEASES.

        ENTRY OF THE CONFIRMATION ORDER SHALL CONSTITUTE THE
 BANKRUPTCY COURT’S APPROVAL, PURSUANT TO BANKRUPTCY RULE 9019,
 OF THE FOREGOING RELEASES, WHICH INCLUDES BY REFERENCES EACH OF
 THE RELATED PROVISIONS AND DEFINITIONS CONTAINED HEREIN, AND
 FURTHER, SHALL CONSTITUTE THE BANKRUPTCY COURT’S FINDING THAT
 EACH SUCH RELEASE IS: (i) IN EXCHANGE FOR THE GOOD AND VALUABLE
 CONSIDERATION PROVIDED BY THE RELEASED PARTIES; (ii) A GOOD FAITH
 SETTLEMENT AND COMPROMISE OF THE CLAIMS RELEASED BY SUCH
 RELEASE; (iii) IN THE BEST INTEREST OF THE DEBTORS AND THEIR ESTATES;
 (iv) FAIR, EQUITABLE AND REASONABLE; AND (v) GIVEN AND MADE AFTER
 DUE NOTICE AND OPPORTUNITY FOR HEARING.

         13.7 Insurance. Notwithstanding anything to the contrary in this Plan, neither the
 releases nor Confirmation and consummation of this Plan shall affect insurance policies of the
 Debtors or its current or former directors and officers (including, but not limited to, director and
 officer liability policies to the extent that the Debtors or its current or former directors and
 officers have any rights under such policies) in which the Debtors or its current or former
 directors and officers are or were an insured party or any Claim as settled thereunder. Each
 insurance company is prohibited from denying, refusing, altering or delaying coverage for the
 Debtors (or its current or former directors and officers) on any basis regarding or related to the
 Debtors’ Case, this Plan or any provision within this Plan, including the treatment or means of
 liquidation set out within this Plan for insured Claims.



 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                 42
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 43
                                       of 52


                                                Article XIV

                                    RETENTION OF JURISDICTION

         14.1 Retention. Under Bankruptcy Code §§ 105(a) and 1142, and notwithstanding
 entry of the Confirmation Order and occurrence of the Effective Date, the Bankruptcy Court
 shall retain exclusive jurisdiction over all matters arising out of, and related to, the Case, this
 Plan, and the Liquidating Trusts to the fullest extent permitted by law, including, among other
 things, jurisdiction to:

                 (a)    allow, disallow, determine, liquidate, classify, estimate or establish the
 priority or secured or unsecured status of any Claim or Equity Interest, including the resolution
 of any application or request for payment of any Administrative Claim, and the resolution of any
 objections to the allowance or priority of Claims or Equity Interests;

                    (b)      hear and determine all Fee Applications;

                (c)     determine any and all adversary proceedings, motions, applications, and
 contested or litigated matters, including, but not limited to, all Causes of Action, and consider
 and act upon the compromise and settlement of any Claim against, or Causes of Action on behalf
 of, the Liquidating Trusts;

                 (d)     enter such Orders as may be necessary or appropriate to construe, execute,
 implement, or consummate the provisions of this Plan, the Liquidating Trust Agreement, and all
 property, contracts, instruments, releases, and other agreements or documents transferred, vested,
 or created in connection therewith;

                (e)   hear and determine disputes arising in connection with the interpretation,
 implementation, consummation, or enforcement of this Plan, the Liquidating Trust Agreement,
 the Confirmation Order, any transactions or payment contemplated hereby, or any disputes
 arising under agreements, documents or instruments executed in connection therewith;

               (f)    consider any modifications of this Plan, the Disclosure Statement, the
 Liquidating Trust Agreement, in each case to the extent requiring the approval of the Bankruptcy
 Court, cure any defect or omission, or reconcile any inconsistency in any Order, including the
 Confirmation Order;

              (g)    issue injunctions, enter and implement other Orders, or take such other
 actions as may be necessary or appropriate to restrain interference by any Person with the
 implementation, consummation, or enforcement of this Plan, the Confirmation Order or any
 other Order;

                 (h)    hear and determine any matters arising in connection with or relating to
 this Plan, the Disclosure Statement, the Confirmation Order, the Liquidating Trust Agreement, or
 any contract, instrument, release, or other agreement or document created in connection with this
 Plan, the Disclosure Statement, the Confirmation Order, and the Liquidating Trust Agreement;
 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                     43
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 44
                                       of 52


               (i)     enforce all Orders, judgments, injunctions, releases, exculpations,
 indemnifications and rulings entered in connection with the Case;

                (j)   hear and determine matters concerning state, local, and federal taxes in
 accordance with Bankruptcy Code §§ 346, 505 and 1146 (including the expedited determination
 of taxes under Bankruptcy Code § 505(b));

                (k)    hear and determine all matters related to the property of the Estate, the
 Debtors, the Liquidating Trusts, or the Liquidating Trustees from and after the Effective Date;

              (l)     hear and determine such other matters as may be provided in the
 Confirmation Order and as may be authorized under the provisions of the Bankruptcy Code;

                (m)    hear and determine all matters with respect to the assumption or rejection
 of executory contracts or unexpired leases and the allowance of cure amounts;

               (n)    enter, implement or enforce such Orders as may be appropriate in the
 event the Confirmation Order is for any reason stayed, reversed, revoked, modified or vacated;

                (o)     hear and determine any other matters related to this Plan and not
 inconsistent with the Bankruptcy Code;

                 (p)     determine any other matters that may arise in connection with or are
 related to this Plan, the Disclosure Statement, the Disclosure Statement Order, the Confirmation
 Order, any of the Plan Documents or any other contract, instrument, release or other agreement
 or document related to this Plan, or the Disclosure Statement;

                    (q)      hear any other matter not inconsistent with the Bankruptcy Code; and

                    (r)      enter final decrees closing the Case.

        14.2 Rights of the Liquidating Trustees. Nothing contained in this Article XIV shall
 be construed so as to limit the rights of the Liquidating Trustees to commence or to prosecute
 any Cause of Action, in any court of competent jurisdiction.

                                                  Article XV

                                    MISCELLANEOUS PROVISIONS

          15.1 Revocation, Withdrawal or Non-Consummation. The Debtors reserve the
 right, subject in all respects to the consent of the Agent, to revoke or withdraw this Plan prior to
 the Confirmation Date and to file any amended or subsequent plans. Unless otherwise
 determined by the Debtor, with the consent of the Agent, if Confirmation does not occur, or if
 the Effective Date does not occur on or prior to 120 days after the Confirmation Date, then
 (a) this Plan shall be null and void in all respects, (b) settlements or compromises embodied in
 this Plan (including the fixing or limiting to an amount certain of any Claim or Class of Claims),
 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                      44
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 45
                                       of 52


 assumptions or rejections of executory contracts or unexpired leases affected by this Plan, and
 any documents or agreements executed pursuant to this Plan, shall be deemed null and void, and
 (c) nothing contained in this Plan or the Disclosure Statement shall (i) constitute a waiver or
 release of any Claims by or against, or any Equity Interests in, the Debtors or any other Person,
 (ii) prejudice in any manner the rights of the Debtors or any other Person, or (iii) constitute an
 admission of any sort by the Debtors or any other Person.

         15.2 Severability of Plan Provisions. If, prior to Confirmation, any term or provision
 of this Plan is held by the Bankruptcy Court to be invalid, void or unenforceable, the Bankruptcy
 Court, at the request of the Debtors but, subject to the consent of the Agent, shall have the power
 to alter and interpret such term or provision to make it valid or enforceable to the maximum
 extent practicable, consistent with the original purpose of the term or provision held to be
 invalid, void or unenforceable, and such term or provision shall then be applicable as altered or
 interpreted. Notwithstanding any such holding, alteration or interpretation, the remainder of the
 terms and provisions of this Plan shall remain in full force and effect and shall in no way be
 affected, impaired or invalidated by such holding, alteration or interpretation. The Confirmation
 Order shall constitute a judicial determination and shall provide that each term and provision of
 this Plan, as it may be altered or interpreted in accordance with the foregoing, is valid and
 enforceable pursuant to its terms.

         15.3 Exemption from Transfer Taxes and Recording Fees. In accordance with
 Bankruptcy Code § 1146(a), none of the issuance, transfer or exchange of any securities under
 this Plan, the release of any mortgage, deed of trust or other Lien, the making, assignment, filing
 or recording of any lease or sublease, the vesting or transfer of title to or ownership of any of the
 Debtors’ interests in any property, or the making or delivery of any deed, bill of sale or other
 instrument of transfer under, in furtherance of, or in connection with this Plan (including,
 without limitation, the Liquidating Trustees’ sale, transfer, liquidation, or disposal or Liquidating
 Trust Assets), shall be subject to any document recording tax, stamp tax, conveyance fee, sales
 or use tax, bulk sale tax, intangibles or similar tax, mortgage tax, stamp act, real estate transfer
 tax, mortgage recording tax, Uniform Commercial Code filing or recording fee or other similar
 tax or governmental assessment in the United States. The Confirmation Order shall direct the
 appropriate federal, state and/or local governmental officials or agents to forgo the collection of
 any such tax or governmental assessment and to accept for filing and recordation any of the
 foregoing instruments or other documents without the payment of any such tax or governmental
 assessment.

         15.4 Expedited Tax Determination. The Liquidating Trustees (as applicable) may
 request an expedited determination of taxes under Bankruptcy Code § 505(b) for all returns filed
 for or on behalf of the Debtors for all taxable periods through the Effective Date.

        15.5 Interest Accrual. Except with respect to and only to the extent permitted by
 bankruptcy law and applicable law as to Secured Claims, no post-petition interest shall accrue on
 any Claim or Scheduled liability (including, but not limited to, Allowed Administrative Claims).

        15.6 Allocation of Plan Distributions between Principal and Interest. To the extent
 that any Allowed Claim entitled to a Distribution under this Plan is comprised of indebtedness
 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                  45
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 46
                                       of 52


 and accrued but unpaid interest thereon, such Distribution shall, for federal income tax purposes,
 be allocated to the principal amount of the Claim first, and then, to the extent the consideration
 exceeds the principal amount of the Claim, to accrued but unpaid interest.

         15.7 Rules of Interpretation; Computation of Time. For purposes of this Plan,
 (a) any reference in this Plan to a contract, instrument, release, indenture, or other agreement or
 document as being in a particular form or containing particular terms and conditions means that
 such document shall be substantially in such form or substantially on such terms and conditions,
 (b) any reference in this Plan to an existing document or exhibit Filed or to be Filed means such
 document or exhibit as it may have been or may be amended, modified, or supplemented,
 (c) unless otherwise specified, all references in this Plan to Sections, Articles, and Exhibits, if
 any, are references to Sections, Articles, and Exhibits of or to this Plan, (d) the words “herein”
 and “hereto” refer to this Plan in its entirety rather than to a particular portion of this Plan, (e) the
 words “include”, “includes” or “including” shall be deemed to be followed by the words
 “without limitation”, whether or not they are in fact followed by those words or words of like
 import, (f) captions and headings to Articles and Sections are inserted for convenience of
 reference only and are not intended to be a part of or to affect the interpretation of this Plan, and
 (g) the rules of construction set forth in Bankruptcy Code § 102 and in the Bankruptcy Rules
 shall apply. In computing any period of time prescribed or allowed by this Plan, unless
 otherwise specifically designated herein, the provisions of Bankruptcy Rule 9006(a) shall apply.
 All references to immediately available funds, dollar amounts, or Cash Distributions contained in
 this Plan shall mean United States dollars.

         15.8 The Liquidating Trusts Are Not Successors. Save and except as needed to
 comply with Bankruptcy Code § 1145 as specified in Section 6.9 of this Plan, the Liquidating
 Trusts, and their successors, or assigns shall not be deemed, as a result of actions taken in
 connection with this Plan, to be successors to the Debtors or a continuation or substantial
 continuation of the Debtors or any enterprise of the Debtors. The Liquidating Trusts shall be
 deemed to be successors to the Debtors only to the limited extent needed to comply with
 Bankruptcy Code § 1145 as specified in Section 6.9 of this Plan and for no other reason under
 any state or federal law.

         15.9 Dissolution of the Committee. On the Effective Date, the Committee shall
 dissolve and the members thereof shall be released and discharged from all rights and duties
 from or related to the Cases on the Effective Date. The Debtors and the Liquidating Trustees
 shall not be responsible for paying any fees or expenses incurred by the members of or advisors
 to the Committee after the Effective Date.

         15.10 Plan Documents. The Plan Documents are incorporated herein and are a part of
 this Plan as if set forth in full herein.

         15.11 Reservation of Rights. This Plan shall have no force or effect unless the
 Bankruptcy Court shall enter the Confirmation Order. Prior to the Effective Date, none of the
 filing of this Plan, any statement or provision contained herein or the taking of any action by the
 Debtors with respect to this Plan shall be or shall be deemed to be an admission or waiver of any

 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                    46
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 47
                                       of 52


 rights of the Debtors of any kind, including with respect to the Holders of Claims or Equity
 Interests or as to any treatment or classification of any contract or lease.

        15.12 Further Assurances. The Debtors and all Holders of Claims receiving
 Distributions hereunder and all other parties in interest may and shall, from time to time, prepare,
 execute and deliver any agreements or documents and take any other actions as may be
 necessary or advisable to effectuate the provisions and intent of this Plan.

         15.13 Successors and Assigns. This Plan and all rights, benefits and obligations of any
 Person named or referred to in this Plan shall be binding on, and shall inure to the benefit of, any
 heir, executor, administrator, successor or assign of such Person.

         15.14 Governing Law. Unless a rule of law or procedure is supplied by federal law,
 including the Bankruptcy Code and Bankruptcy Rules, (a) the construction and implementation
 of this Plan and any agreements, documents, and instruments executed in connection with this
 Plan, and (b) governance matters shall be governed by the laws of the State of Texas, without
 giving effect to the principles of conflict of law thereof.

         15.15 Notice of Effective Date. On or before five Business Days after the occurrence
 of the Effective Date, the Liquidating Trustee shall mail or cause to be mailed to all Holders of
 Claims that are not Disallowed Claims a notice that informs such Persons of (a) the entry of the
 Confirmation Order, (b) the occurrence of the Effective Date, and (c) such other matters as the
 Liquidating Trustees deem appropriate or as may be ordered by the Bankruptcy Court.

        15.16 Entire Agreement. This Plan and the Plan Documents set forth the entire
 agreement and understanding among the parties in interest relating to the subject matter hereof
 and supersede all prior discussions and documents.

        15.17 Waiver of Stay; Substantial Consummation. Notwithstanding Bankruptcy
 Rules 3002(e), 6004(h), and 6006(d), the Debtors shall be authorized to consummate this Plan
 and the transactions and transfers contemplated thereby immediately after entry of the
 Confirmation Order. “Substantial consummation” of the Plan, as defined in section 1101(2) of
 the Bankruptcy Code, shall be deemed to occur on the Effective Date.

                                            Article XVI

                                 MODIFICATION OF THIS PLAN

         The Debtors, subject to the consent of the Agent, may alter, amend, or modify this Plan
 or any Plan Documents under Bankruptcy Code § 1127(a) at any time prior to the Confirmation
 Date. After the Confirmation Date and prior to the Effective Date, the Debtors, subject to the
 consent of the Agent may, under Bankruptcy Code § 1127(b), (i) amend this Plan so long as such
 amendment shall not materially and adversely affect the treatment of any Holder of a Claim, and
 in the case of the Agent does not, in the sole discretion of the Agent, alter their treatment or
 benefits under this Plan, (ii) institute proceedings in the Bankruptcy Court to remedy any defect
 or omission or reconcile any inconsistencies in this Plan, the Disclosure Statement, or the
 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                 47
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 48
                                       of 52


 Confirmation Order, and (iii) amend this Plan as may be necessary to carry out the purposes and
 effects of this Plan so long as such amendment does not materially or adversely affect the
 treatment of Holders of Claims or Equity Interests under this Plan; provided, however, prior
 notice of any amendment shall be served in accordance with the Bankruptcy Rules or Order of
 the Bankruptcy Court.

                             [The Remainder of the Page Intentionally Left Blank]




 034414-81107/4817-6732-1466.7
 JOINT CHAPTER 11 PLAN OF LIQUIDATION OF LITTLE RIVER HEALTHCARE HOLDINGS, LLC
 AND ITS DEBTOR AFFILIATES

                                                     48
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 49
                                       of 52


 DATED: November 28, 2018

                                         Respectfully submitted,

                                         Compass Pointe Holdings, LLC
                                         Little River Healthcare Holdings, LLC
                                         Rockdale Blackhawk, LLC
                                         Little River Healthcare – Physicians of King’s
                                          Daughters, LLC
                                         Timberlands Healthcare, LLC
                                         King’s Daughters Pharmacy, LLC
                                         Cantera Way Ventures, LLC
                                         Little River Healthcare Management, LLC

                                                /s/ Ronald Winters
                                         By:    Ronald Winters
                                         Their: Chief Restructuring Officer




 034414-81107/4817-6732-1466.7

  Signature Page For Joint Chapter 11 Plan Of Liquidation Of Little River Healthcare Holdings, Llc And Its
                                             Debtor Affiliates
                                                   S-1
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 50
                                       of 52


                                        Exhibit A

                                 Retained Causes of Action




 034414-81107/4817-6732-1466.7
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 51
                                       of 52


                                    Retained Causes of Action

 Pursuant to the terms of the Plan and Section 1123(b)(3)(B) of the Bankruptcy Code, except as
 released pursuant to the terms of the Plan, on the Effective Date, all of the Debtors’ Causes of
 Action and counterclaims will be retained under the Plan and transferred to and vest in the
 applicable Liquidating Trust to be prosecuted exclusively by the applicable Liquidating Trustee
 for the benefit of Creditors, including, without limitation, the following Causes of Action:

     1. All claims, counterclaims, Causes of Action and potential claims and Causes of Action
        held by any of the Debtors and/or any of their Estates, whether or not previously asserted,
        against the Excluded Parties, including, but not limited to, avoidance actions, commercial
        torts, tortious interference with contractual and/or business relations, unfair competition,
        breach of contract, loss of income, setoff, recoupment, fraud, fraudulent inducement,
        misrepresentation, fraudulent or negligent omission, fraudulent or preferential transfers,
        conversion, replevin, lender liability, recharacterization of debt as equity, equitable
        subordination, challenges as to the extent, priority and validity of any purported claims,
        liens and/or security interests, injury to property and/or title to property, negligence,
        recklessness, conspiracy, aiding and abetting, breach of fiduciary duty, breach of
        confidential relationship, mismanagement, violation of securities laws, self-dealing,
        usurpation of corporate opportunity, insolvent trading, breach of duty of loyalty,
        allowing, authorizing and/or receiving unlawful or improper distributions, unreasonable
        related party transactions, uncommercial transactions, improper redemption of equity
        interests, breach of duty of good faith, breach of duty to provide information, breach of
        duties of care and/or diligence, failure to make informed decisions, improper use of
        information to gain improper advantage, and actions seeking affirmative recoveries, and
        other, similarly grounded claims and Causes of Action.

     2. All claims, counterclaims, Causes of Action and potential claims and Causes of Action
        held by any of the Debtors and/or any of their Estates, whether or not previously asserted,
        against the Debtors’ insurance payors, including, without limitation, commercial torts,
        tortious interference with contractual and/or business relations, unfair competition,
        breach of contract, loss of income, setoff, recoupment, fraud, fraudulent inducement,
        misrepresentation, fraudulent or negligent omission, fraudulent or preferential transfers,
        conversion, replevin, lender liability, recharacterization of debt as equity, equitable
        subordination, challenges as to the extent, priority and validity of any purported claims,
        liens and/or security interests, injury to property and/or title to property, negligence,
        recklessness, conspiracy, aiding and abetting, breach of fiduciary duty, breach of
        confidential relationship, mismanagement, violation of securities laws, self-dealing,
        usurpation of corporate opportunity, insolvent trading, breach of duty of loyalty,
        allowing, authorizing and/or receiving unlawful or improper distributions, unreasonable
        related party transactions, uncommercial transactions, improper redemption of equity
        interests, breach of duty of good faith, breach of duty to provide information, breach of
        duties of care and/or diligence, failure to make informed decisions, improper use of

 034414-81107/4817-6732-1466.7
 EXHIBIT A TO JOINT CHAPTER 11 PLAN OF LIQUIDATION OF
 LITTLE RIVER HEALTHCARE HOLDINGS, LLC AND ITS DEBTOR AFFILIATES

                                                 1
18-60526-rbk Doc#481 Filed 11/28/18 Entered 11/28/18 13:50:07 Main Document Pg 52
                                       of 52


          information to gain improper advantage and other, similarly grounded claims and Causes
          of Action.

     3. All Avoidance Actions.

     4. All Causes of Action against any Person or entity listed in the Debtors’ schedules of
        assets and liabilities or statement of financial affairs, as well as related entities, principals,
        officers, and employees of any of the foregoing and any mediate or immediate
        transferees.

     5. All claims and Causes of Action against any person or entity for fraudulent or preferential
        transfers under any applicable law.

     6. All Causes of Action against any person or entity for recovery of accounts receivable or
        enforcement of contractual obligations.

     7. All Causes of Action against any federal, state, local or foreign taxing authority.

     8. All Causes of Action arising under or related to any policy of insurance against any
        insurer, such insurer’s agents, affiliates, related entities, principals, officers and
        employees, or any other person or entity.

     9. All other counterclaims and defenses, including without limitation the rights of setoff and
        recoupment, and all defenses of the Estates under Section 558 of the Bankruptcy Code.

     10. All privileges, including the attorney-client, work-product and other privileges.

     11. All claims, counterclaims, Causes of Action and potential claims and Causes of Action
         held by any of the Debtors and/or any of their Estates as of the Effective Date, whether
         or not previously asserted.

     The Liquidating Trusts and Liquidating Trustees shall continue to analyze all potential
 Causes of Action and take appropriate action, including, but not limited to, filing lawsuits in
 appropriate venues. The Debtors do not waive any Causes of Action, counterclaims, or defenses
 that may exist, nor shall approval of the Disclosure Statement or Confirmation of the Plan
 prejudice the applicable Liquidating Trust’s right to assert any claims and Causes of Action not
 identified herein, and all such claims and Causes of Action are expressly reserved and preserved.




 034414-81107/4817-6732-1466.7
 EXHIBIT A TO JOINT CHAPTER 11 PLAN OF LIQUIDATION OF
 LITTLE RIVER HEALTHCARE HOLDINGS, LLC AND ITS DEBTOR AFFILIATES

                                                    2
